Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT
Dated as of October 4, 2013

 

Among

 

TEXTRON INC.,

 

THE LENDERS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

CITIBANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agents

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1 Definitions and Accounting Terms

1

 

 

Section 1.01. Definitions

1

Section 1.02. Accounting Terms and Determinations

13

 

 

ARTICLE 2 Amounts and Terms of Commitments and Loans

13

 

 

Section 2.01. Commitments

13

Section 2.02. Notices of Conversion/Continuation

16

Section 2.03. Registry

16

Section 2.04. Pro Rata Borrowings

17

Section 2.05. Interest

17

Section 2.06. Commissions and Fee

19

Section 2.07. Reductions in Commitments; Repayments and Payments

20

Section 2.08. Use of Proceeds

21

Section 2.09. Special Provisions Governing Eurodollar Rate Loans

21

Section 2.10. Capital Requirements

25

Section 2.11. Regulation D Compensation

26

Section 2.12. Letters of Credit

26

Section 2.13. Defaulting Lenders

32

Section 2.14. Taxes

33

 

 

ARTICLE 3 Conditions to Loans and Letters of Credit

37

 

 

Section 3.01. Conditions to Initial Loans and Letters of Credit

37

Section 3.02. Conditions to All Loans and Letters of Credit

38

 

 

ARTICLE 4 Representations and Warranties

39

 

 

Section 4.01. Organization, Powers and Good Standing

39

Section 4.02. Authorization of Borrowing, Etc.

39

Section 4.03. Financial Condition

40

Section 4.04. No Material Adverse Change

40

Section 4.05. Litigation

41

Section 4.06. Payment of Taxes

41

Section 4.07. Governmental Regulation

41

Section 4.08. Securities Activities

41

Section 4.09. ERISA Compliance

41

Section 4.10. Certain Fees

42

Section 4.11. Subsidiaries

42

Section 4.12. Economic Sanctions and Anti-Corruption Matters

42

 

 

ARTICLE 5 Affirmative Covenants

43

 

i

--------------------------------------------------------------------------------


 

Section 5.01. Financial Statements and Other Reports

43

Section 5.02. Conduct of Business and Corporate Existence

45

Section 5.03. Payment of Taxes

45

Section 5.04. Maintenance of Properties; Insurance

45

Section 5.05. Inspection

45

Section 5.06. Compliance with Laws

46

 

 

ARTICLE 6 Negative Covenants

46

 

 

Section 6.01. Merger

46

Section 6.02. Liens

46

Section 6.03. Financial Covenant

47

Section 6.04. Use of Proceeds

47

Section 6.05. Subsidiary Indebtedness

47

 

 

ARTICLE 7 Events of Default

48

 

 

Section 7.01. Failure to Make Payments When Due

48

Section 7.02. Default in Other Agreements

48

Section 7.03. Breach of Certain Covenants

48

Section 7.04. Breach of Warranty

48

Section 7.05. Other Defaults under Agreement

49

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver, etc.

49

Section 7.07. Voluntary Bankruptcy; Appointment of Receiver, etc.

49

Section 7.08. Judgments and Attachments

49

Section 7.09. Dissolution

49

Section 7.10. ERISA Title IV Liabilities

50

Section 7.11. Change of Control

50

Section 7.12. Cash Cover

51

 

 

ARTICLE 8 Agents

51

 

 

Section 8.01. Appointment

51

Section 8.02. Powers; General Immunity

51

Section 8.03. Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

52

Section 8.04. Right to Indemnity

53

Section 8.05. Resignation by or Removal of the Agents

53

Section 8.06. Successor Agents

53

Section 8.07. Other Agents

54

 

 

ARTICLE 9 Miscellaneous

54

 

 

Section 9.01. Benefit of Agreement

54

Section 9.02. Expenses

56

Section 9.03. Indemnity

56

Section 9.04. Setoff

57

Section 9.05. Amendments and Waivers

57

 

ii

--------------------------------------------------------------------------------


 

Section 9.06. Independence of Covenants

58

Section 9.07. Notices

58

Section 9.08. Survival of Warranties and Certain Agreements

58

Section 9.09. USA PATRIOT Act Notice

59

Section 9.10. Failure or Indulgence Not Waiver; Remedies Cumulative

59

Section 9.11. Severability

59

Section 9.12. Obligations Several; Independent Nature of Lenders’ Rights

59

Section 9.13. Headings

59

Section 9.14. Applicable Law, Consent to Jurisdiction, Limitation of Liability

59

Section 9.15. Successors and Assigns

60

Section 9.16. Counterparts; Effectiveness; Integration

60

Section 9.17. No Fiduciary Duty

61

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Commitment Schedule

 

 

 

 

Pricing Schedule

 

 

 

 

Schedule 2.15

 

-

 

Existing Letters of Credit

 

 

 

 

 

Exhibit A

 

-

 

Form of Note

Exhibit B

 

-

 

Form of Opinion of E. Robert Lupone, Esq.
General Counsel of the Borrower

Exhibit C

 

-

 

Form of Opinion of Jayne M. Donegan, Esq.
Senior Associate General Counsel of the Borrower

Exhibit D

 

-

 

Form of Opinion of Davis Polk & Wardwell LLP

Exhibit E-1

 

-

 

Form of Notice of Borrowing

Exhibit E-2

 

-

 

Form of Notice of Conversion/Continuation

Exhibit F

 

-

 

Form of Compliance Certificate

Exhibit G

 

-

 

Form of Transfer Supplement

Exhibit H

 

-

 

Form of Extension Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of October 4, 2013, among TEXTRON INC., a Delaware
corporation (together with its successors, the “Borrower”), the banks and other
financial institutions signatory hereto (each a “Lender” and collectively the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders
(together with its successors in such capacity, the “Administrative Agent”),
CITIBANK, N.A. and BANK OF AMERICA, N.A., as Syndication Agents for the Lenders
(together with their successors in such capacity, the “Syndication Agents”) and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agent for the Lenders
(together with its successors in such capacity, the “Documentation Agent”).

 

The Borrower, the Lenders and the Agents agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.        Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“2011 Credit Agreement” has the meaning assigned to that term in
Section 3.01(e).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Administrative Fee” has the meaning assigned to that term in Section 2.06(c)

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).

 

“Affected Lender” means any Lender affected by any of the events described in
Section 2.09(b) or 2.09(c) hereof.

 

“Affiliate” means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

 

“Agent” means any of the Administrative Agent, the Syndication Agents and the
Documentation Agent.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.

 

“Applicable Lending Office” means, for any Lender with respect to its Loans of
any particular Type, the office, branch or affiliate of such Lender specified as
the booking office therefor in such Lender’s Administrative Questionnaire, or
such other office, branch or affiliate of such Lender as such Lender may specify
from time to time for such purpose by notice to the Borrower and the
Administrative Agent.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.13 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as from time to time amended and any successor statutes.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any obligations of such Person hereunder.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the sum of 1% plus the rate for deposits in
Dollars with a one-month maturity appearing on the Screen at approximately
11:00 A.M., London time, on such day (or if such day is not a Business Day, on
the immediately preceding Business Day).

 

“Base Rate Loans” are Loans whose interest rate is based on Base Rate.

 

“Base Rate Margin” has the meaning specified in the Pricing Schedule.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

2

--------------------------------------------------------------------------------


 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a borrowing of Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to close
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Change of Control” means that (a) any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act becomes the beneficial owner,
directly or indirectly, of 40% or more of the outstanding common stock of the
Borrower or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended. 
Any reference to the Code shall include a reference to corresponding provisions
of any subsequent revenue law.

 

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any substitute Lender or Assignee which
becomes a Lender pursuant to Section 9.01 or 9.15, the amount of the transferor
Lender’s Commitment assigned to it pursuant to Section 9.01 or 9.15, as such
amount may be changed from time to time pursuant to Section 2.07, 9.01 or 9.15;
provided that, if the context so requires, the term “Commitment” means the
obligation of a Lender to extend credit up to such amount to the Borrower
hereunder.

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Compliance Certificate” means a certificate substantially in the form annexed
hereto as Exhibit F delivered to the Lenders by the Borrower pursuant to
Section 5.01(b)(i)(B).

 

“Consolidated Capitalization” means, as at any date of determination, the sum
(without duplication) of (a) Consolidated Indebtedness of Textron Manufacturing
plus (b) Consolidated Net Worth plus (c) preferred stock of the Borrower plus
(d) other securities of the Borrower convertible (whether mandatorily or at the
option of the holder) into capital stock of the Borrower.

 

“Consolidated Indebtedness of Textron Manufacturing” means, as at any date of
determination, the sum of short-term and long-term indebtedness for borrowed
money that is shown on a balance sheet of Textron Manufacturing (or would be if
a balance sheet were prepared on such date).

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis (but excluding the effects of the Borrower’s accumulated other
comprehensive income/loss) calculated in conformity with GAAP.

 

“Continuing Director” means any member of the board of directors of the Borrower
who is (i) a director of the Borrower on the date of this Agreement,
(ii) nominated by the board of directors of the Borrower or (iii) appointed by
directors referred to in clauses (i) and (ii).

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other similar instrument of that Person under which Indebtedness is
outstanding or secured or by which that Person or any of its properties is bound
or to which that Person or any of its properties is subject.

 

“Defaulting Lender” means, subject to Section 2.13(d), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans, (ii) fund all or any portion of its
participations in Letters of Credit or (iii) pay over to any Agent or Issuing
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) such payment is the subject of a good faith dispute, (b) has
notified the Administrative Agent or the Borrower in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any portion of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, (d) has become the subject of a Bankruptcy Event or has a
Parent that has become the subject of a Bankruptcy Event, or (e) has defaulted
in fulfilling its funding obligations under one or more other agreements in
which such Lender commits to extend credit (as reasonably determined by the
Administrative Agent in consultation with the Borrower).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions, currently
Cuba, Iran, North Korea, Sudan and Syria.

 

“Documentation Agent” has the meaning assigned to that term in the introduction
to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Dollar”, “Dollars” and the sign “$” mean the lawful currency of the United
States.

 

“Domestic Taxes” has the meaning set forth in Section 2.14(a).

 

“Effective Date” has the meaning assigned to that term in Section 9.16 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, which includes such
Person.

 

“Eurodollar Margin” has the meaning specified in the Pricing Schedule.

 

“Eurodollar Rate” means, for any Eurodollar Rate Loan for any Interest Period,
the rate appearing on the Screen at approximately 11:00 A.M., London time, two
Business Days before the first day of such Interest Period as the rate for
deposits in Dollars with a maturity comparable to such Interest Period.  In the
event that such rate does not appear on the Screen, the Eurodollar Rate shall be
determined by reference to such other comparable publicly available service for
displaying interest rates for dollar deposits in the London interbank market as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 A.M., London time,
on the date that is two Business Days prior to the commencement of such Interest
Period.

 

“Eurodollar Rate Loans” means Loans or portions thereof during the period in
which such Loans bear interest at rates determined in accordance with
Section 2.05(a)(i) hereof.

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board (or any
successor) for determining the maximum reserve requirement for a member bank of
the Federal Reserve System in New York City with deposits exceeding five billion
dollars in respect of “Eurocurrency liabilities” (or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of any
Lender to United States residents).

 

“Event of Default” has the meaning assigned to that term in Article 7 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

 

“Existing Letters of Credit” means the letters of credit issued before the
Effective Date and listed in Schedule 2.15 hereto.

 

5

--------------------------------------------------------------------------------


 

“Facility Fee Rate” has the meaning specified in the Pricing Schedule.

 

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof; provided, FATCA shall also
include any amendments to Sections 1471 through 1474 of the Code if, as amended,
FATCA provides a commercially reasonable mechanism to avoid the tax imposed
thereunder by satisfying the information reporting and other requirements of
FATCA.

 

“Federal Funds Rate” means on any one day the weighted average of the rate on
overnight Federal funds transactions with members of the Federal Reserve System
only arranged by Federal funds brokers as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, provided that if such day
is not a Business Day, the Federal Funds Rate shall be measured as of the
immediately preceding Business Day.

 

“Finance Company” means any Person which is (or would be but for the proviso to
the definition of such term) a Subsidiary of the Borrower and which is primarily
engaged in the business of a finance company.

 

“Finance Company Leverage Ratio” means, as of any date of determination, the
ratio of (i) debt of the Finance Group at such date, determined in a manner
consistent with “Finance group debt” on the Borrower’s consolidated balance
sheet included in the Financial Statements, less securitized debt at such date,
determined in a manner consistent with “Note 8. Debt and Credit Facilities” in
the notes to the Financial Statements, to (ii) total Finance Group assets less
total Finance Group liabilities at such date, each as set forth on the
Borrower’s consolidated balance sheet for such date (or would be if a balance
sheet were prepared on such date).  Notwithstanding the foregoing, to the extent
that the manner of determining “Finance group debt” and/or securitized debt
changes during the term of this Agreement as a result of changes to GAAP that
apply to this Agreement as a result of Section 1.02, these amounts shall be
determined in a manner consistent with GAAP as in effect as of the date of
determination.

 

“Finance Group” means “Finance group” as defined in the Financial Statements.

 

“Financial Statements” has the meaning assigned to that term in Section 4.03.

 

“Funding Date” means the date of the funding of a Loan made pursuant to a Notice
of Borrowing but does not mean the date of any conversion or continuation of the
interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

6

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or
(b) evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned by that Person
regardless of whether the indebtedness secured thereby shall have been  assumed
by that Person or is nonrecourse to the credit of that Person and (vii) any
guarantee of that Person, direct or indirect, of any indebtedness, note payable,
draft accepted, or obligation described in clauses (i)-(vi) above of any other
Person.

 

“indemnified liabilities” has the meaning assigned to that term in Section 9.03.

 

“Indemnitees” has the meaning assigned to that term in Section 9.03.

 

“Initial Loans” means the initial Loans made under this Agreement.

 

“Interest Payment Date” means, (x) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Eurodollar Rate Loan;
provided that in the case of each Interest Period of six months, “Interest
Payment Date” shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

 

“Interest Period” means any interest period applicable to a Eurodollar Rate Loan
as determined pursuant to Section 2.05(b) hereof.

 

“Interest Period Anniversary Date” means, for each Interest Period applicable to
a Eurodollar Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the
Eurodollar Rate for purposes of determining the interest rate in respect of an
Interest Period.  The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means JPMorgan Chase, Citibank, N.A., Bank of America, N.A. or
any other Lender designated by the Borrower that may agree to issue letters of
credit hereunder pursuant to an instrument in form reasonably satisfactory to
the Administrative Agent, each in its

 

7

--------------------------------------------------------------------------------


 

capacity as an issuer of a Letter of Credit hereunder.  Any other Lender which
is the issuer of an Existing Letter of Credit is an Issuing Lender with respect
thereto.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., and its successors.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and its or their successors and permitted
assigns.  Unless the context otherwise requires, any reference herein to
“Lender” (including each such reference in any indemnification, exculpation or
expense reimbursement provision of this Agreement) shall include each Issuing
Lender.

 

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender.

 

“Letter of Credit Fee Rate” has the meaning specified in the Pricing Schedule.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Applicable Percentage of the sum of (x) the aggregate amount then owing
by the Borrower in respect of amounts paid by the Issuing Lender upon a drawing
under a Letter of Credit issued hereunder and (y) the aggregate amount then
available for drawing under all outstanding Letters of Credit.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan” means a loan made pursuant to Section 2.01 of this Agreement.

 

“Loans and Principal Payments Schedule” has the meaning assigned to that term in
Section 2.03(b).

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform any
of its material payment obligations under this Agreement and the Notes or
(iii) the validity or enforceability of, or the rights of or remedies available
to the Lenders under, this Agreement and the Notes.

 

“Multiemployer Plan” has the meaning assigned to that term in
Section 4001(a)(3) of ERISA.

 

“Note” shall have the meaning set forth in Section 2.03(b) hereof.

 

“Notice of Borrowing” means a notice described in Section 2.01(b) hereof
substantially in the form of Exhibit E-1 hereto.

 

8

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” means any notice delivered pursuant to
Section 2.02(a)  hereof, which shall be substantially in the form of Exhibit E-2
hereto.

 

“Notice of Issuance” means any notice delivered pursuant to
Section 2.12(c) hereof.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.

 

“Other Taxes” has the meaning set forth in Section 2.14(b).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant Register” has the meaning set forth in Section 9.01(f).

 

“Payment Date” has the meaning assigned to that term in Section 2.12(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA or any successor thereto.

 

“Pension Plan” means any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Borrower or any of its ERISA
Affiliates or as to which the Borrower would be considered as a “contributing
sponsor” for purposes of Title IV of ERISA at any relevant time.

 

“Permitted Encumbrances” means:

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not at the time required by Section 5.03;

 

(ii)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted  accounting principles then in effect, shall have been made
therefor;

 

(iii)          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(iv)          Any attachment or judgment Lien individually or in the aggregate
not in excess of $100,000,000 unless the judgment it secures shall, within 30
days after the

 

9

--------------------------------------------------------------------------------


 

entry thereof, not have been discharged or execution thereof stayed pending
appeal, or shall not have been discharged within 30 days after the expiration of
any such stay;

 

(v)           Leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;

 

(vi)          Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

(vii)         Any interest or title of a lessor under any lease;

 

(viii)        Liens arising from UCC financing statements regarding leases;

 

(ix)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods incurred in the ordinary course of business; and

 

(x)           Liens (a) of a collection bank on the items in the course of
collection, (b) attaching to investment accounts, trading accounts or brokerage
accounts incurred in the ordinary course of business, (c) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits
or other funds maintained with a financial institution (including the right of
set off) and which are customary in the banking industry, (d) attaching to other
prepayments, deposits or earnest money in the ordinary course of business and
(e) attaching to cash collateral posted pursuant to a hedging, swap or similar
contract entered into in the ordinary course of business.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

 

“Pooled Basket Amount” means 3% of the consolidated total assets of Textron
Manufacturing and its Subsidiaries, all as determined in accordance with GAAP on
a consolidated basis for Textron Manufacturing and its Subsidiaries.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” shall mean the rate which JPMorgan Chase announces from time to
time as its prime rate, as in effect from time to time.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

10

--------------------------------------------------------------------------------


 

“Pro Rata Share or pro rata Share” means, when used with reference to any Lender
and any described aggregate or total amount, the percentage designated as such
Lender’s Pro Rata Share set forth under the name of such Lender on the
applicable signature page of this Agreement, as such pro rata Share may be
adjusted pursuant to the terms of this Agreement.

 

“Purchasing Lender” has the meaning specified in Section 9.01(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Reimbursement Obligation” has the meaning specified in Section 2.12(d).

 

“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to
Section 4204 of ERISA.

 

“Required Lenders” means, as at any time any determination thereof is to be
made, the Lenders holding more than 50% of the Total Commitment or, if no
Commitments are in effect, more than 50% of the Total Outstanding Amount
(exclusive in each case of the Commitment, Loans and Letter of Credit
Liabilities of any Defaulting Lender).

 

“Restricted Subsidiary” means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Borrower now existing or
hereafter acquired or formed by the Borrower which (x) for the most recent
fiscal year of the Borrower, accounted for more than 5% of the consolidated
revenues of the Borrower and its Subsidiaries, or (y) as at the end of such
fiscal year, was the owner of more than 5% of the consolidated assets of the
Borrower and its Subsidiaries.  For purposes of this definition, the proviso to
the definition of Subsidiary shall not be applicable.

 

“Sanctions” means any international economic sanctions administered or enforced
by the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (UK).

 

The “Screen” means Reuters Screen LIBOR01 Page. The Administrative Agent may
nominate an alternative source of screen rates if this page is replaced by
others which display rates for inter-bank deposits offered by leading banks in
London.

 

11

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

 

“Stop Issuance Notice” has the meaning assigned to that term in Section 2.12(g).

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that (i) no Finance Company or any Subsidiary of any Finance Company and (ii) no
Person having consolidated assets less than $1,000,000 shall be treated as a
Subsidiary of the Borrower.

 

“Syndication Agents” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Taxes” has the meaning set forth in Section 2.14(a).

 

“Termination Date” means October 4, 2018, or such later date to which the
Termination Date then in effect may be extended pursuant to Section 2.01(d), or
if any such day is not a Business Day, the next preceding Business Day.

 

“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Borrower or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA),  or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Borrower, would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

 

“Textron Manufacturing” means the Borrower and any Subsidiary of the Borrower
that is not a Finance Company; provided that, for purposes of this definition,
the exclusion set forth in subsection (ii) in the definition of Subsidiary shall
be disregarded.

 

“Total Commitment” means, as at any date of determination, the aggregate
Commitments of all Lenders then in effect (as such Commitments may be reduced
from time to time pursuant to Section 2.07(a) hereof).  The original amount of
the Total Commitment is $1,000,000,000.

 

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans plus, without duplication, (ii) the
aggregate amount of the Letter of Credit Liabilities of all Lenders at such
time.

 

“Type” means the designation of a Loan as either a Base Rate Loan or a
Eurodollar Rate Loan.

 

12

--------------------------------------------------------------------------------


 

“Withholding Agent” has the meaning set forth in Section 2.14(a).

 

Section 1.02.        Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its consolidated subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; provided further that the implementation of Statement
of Financial Accounting Standards No. 142 shall not be deemed a change in GAAP
for purposes of the preceding proviso.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards No. 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

ARTICLE 2
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

Section 2.01.        Commitments.

 

(a)           Loans.  Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to lend in Dollars to the Borrower
from time to time during the period from and including the Effective Date to but
not including the Termination Date its pro rata Share of the Total Commitment. 
Each Lender’s Commitment and the Total Commitment shall expire in full on the
Termination Date.

 

Amounts borrowed under this Section 2.01(a) may, subject to the limitations set
forth in this Agreement, be repaid and, up to but excluding the Termination
Date, be reborrowed.  The Loans and all other amounts owed hereunder with
respect to the Loans shall be paid in full no later than the Termination Date.

 

Borrowings on any Funding Date with respect to a Loan under this
Section 2.01(a) shall be in Dollars, in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount or, if
less, the unutilized amount of the Total Commitment.  Notwithstanding the
foregoing, no Loan may be borrowed if the Total Outstanding Amount, after giving
effect to the Loan so requested and all other Loans then requested which have
not yet been funded, shall exceed the Total Commitment then in effect.

 

13

--------------------------------------------------------------------------------


 

(b)           Notice of Borrowing.  Subject to Section 2.01(a), whenever the
Borrower desires to borrow under this Section 2.01, it shall deliver to the
Administrative Agent a Notice of Borrowing (which may be telephonic,
confirGRAPHIC [g218451kg03i001.gif]med promptly in writing) no later than
10:30 A.M. (New York time) (x) in the case of a Base Rate Loan, on the proposed
Funding Date and (y) in the case of a Eurodollar Rate Loan, three Business Days
in advance of the proposed Funding Date.  The Notice of Borrowing shall specify
(i) the proposed Funding Date (which shall be a Business Day), (ii) the amount
of the proposed Loans, (iii) whether such Loans are to consist of Base Rate
Loans or Eurodollar Rate Loans or a combination thereof and the amounts thereof,
and (iv) in the case of Eurodollar Rate Loans, the Interest Period therefor.

 

Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of the
Borrower or for otherwise acting in good faith under this Section 2.01(b) and,
upon funding of Loans by the Lenders in accordance with this Agreement pursuant
to any telephonic notice, the Borrower shall have borrowed such Loans hereunder.

 

Except as provided in Sections 2.01(c) and 2.09(d), a Notice of Borrowing for a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower
shall be bound to make a borrowing in accordance therewith.

 

(c)           Disbursement of Funds.  Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.01(b) (or telephonic notice in lieu thereof)
with respect to a Loan, the Administrative Agent shall notify each Lender of the
proposed borrowing.  Each Lender shall make its pro rata Share of the amount of
such Loans available to the Administrative Agent in same day funds not later
than 12:00 Noon (New York time) on the Funding Date.  Such Loans of a Lender
shall be equal to such Lender’s pro rata Share of the aggregate amount of all
such Loans requested by the Borrower pursuant to the applicable Notice of
Borrowing.  Upon satisfaction or waiver of the conditions precedent specified in
Section 3.01 (in the case of the Initial Loans) and Section 3.02 (in the case of
all Loans) the Administrative Agent shall make the proceeds of such Loans
available to the Borrower by causing an amount of funds equal to the proceeds of
all such Loans received by the Administrative Agent to be credited to an account
in New York City designated by the Borrower in same day funds.

 

Unless the Administrative Agent shall have been notified by any Lender (which
notice may be telephonic, confirmed promptly in writing) prior to any Funding
Date (or, in the case of Base Rate Loans, not later than 12:00 Noon (New York
time) on the Funding Date) in respect of any Loan that such Lender does not
intend to make available to the Administrative Agent such pro rata Share of such
Loan on such Funding Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Funding Date
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
Funding Date.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on prompt demand from such Lender together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to the Administrative Agent at the customary rate set by the

 

14

--------------------------------------------------------------------------------


 

Administrative Agent for the correction of errors among Lenders for three
Business Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
Nothing in this Section 2.01(c) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

(d)           Extension of Commitments.

 

(i)    The Commitments may be extended, if at the time no Potential Event of
Default or Event of Default has occurred and is continuing, in the manner and
amount set forth in this Section 2.01(d), for a period of one year measured from
the Termination Date then in effect.  If the Borrower wishes to request an
extension of each Lender’s Commitment, it shall give notice to that effect to
the Administrative Agent not less than 45 days nor more than 90 days prior to
each anniversary of the date hereof that occurs on or prior to the Termination
Date then in effect, whereupon the Administrative Agent shall promptly notify
each of the Lenders of such request.  Each Lender will use its best efforts to
respond to such request, whether affirmatively or negatively, as it may elect in
its sole discretion, within 30 days of such request to the Administrative Agent,
but in any event no earlier than 30 days prior to the Termination Date then in
effect.  If any Lender shall not have responded affirmatively within such 30-day
period, such Lender shall be deemed to have rejected the Borrower’s proposal to
extend its Commitment, and only the Commitments of those Lenders which have
responded affirmatively shall be extended, subject to receipt by the
Administrative Agent of counterparts of an Extension Agreement in substantially
the form of Exhibit H hereto (the “Extension Agreement”) duly completed and
signed by the Borrower, the Administrative Agent and all of the Lenders which
have responded affirmatively.  No extension of the Commitments pursuant to this
Section 2.01(d) shall be legally binding on any party hereto unless and until
such Extension Agreement is so executed and delivered by Lenders having at least
66 2/3% of the aggregate amount of the Commitments; provided that the
Termination Date may only be so extended for two one-year periods.

 

(ii)   If any Lender rejects, or is deemed to have rejected, the Borrower’s
proposal to extend its Commitment, (A) this Agreement shall terminate on the
Termination Date then in effect with respect to such Lender, (B) the Borrower
shall pay to such Lender on such Termination Date any amounts due and payable to
such Lender on such date and (C) the Borrower may, if it so elects, designate a
Person not theretofore a Lender and acceptable to the Administrative Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that the aggregate amount of the Commitments
following any designation or agreement may not exceed the aggregate amount of
the Commitments on the date hereof.  Upon execution and delivery by the Borrower
and such replacement Lender or other Person of an instrument of assumption in
form and amount satisfactory to the Administrative Agent and execution and
delivery of the Extension Agreement pursuant to Section 2.01(d)(i), such
existing Lender shall have a Commitment as therein set forth or such other
Person shall become a Lender with a Commitment as therein set forth and all the
rights and

 

15

--------------------------------------------------------------------------------


 

obligations of a Lender with such a Commitment hereunder.  On the date of
termination of any Lender’s Commitment as contemplated by this paragraph, the
respective participations of the other Lenders in all outstanding Letters of
Credit shall be redetermined on the basis of their respective Commitments after
giving effect to such termination, and the participation therein of the Lender
whose Commitment is terminated shall terminate; provided that the Borrower
shall, if and to the extent necessary to permit such redetermination of
participations in Letters of Credit within the limits of the Commitments which
are not terminated, prepay on such date a portion of the outstanding Loans, and
such redetermination and termination of participations in outstanding Letters of
Credit shall be conditioned upon its having done so.

 

(iii)                               The Administrative Agent shall promptly
notify the Lenders of the effectiveness of each extension of the Commitments
pursuant to this Section 2.01(d).

 

Section 2.02.                         Notices of Conversion/Continuation. 
(a) Subject to the provisions of Section 2.09 hereof, the Borrower shall have
the option (b) to convert at any time all or any part of the outstanding Base
Rate Loans in an aggregate minimum amount of $10,000,000 and integral multiples
of $1,000,000 in excess of that amount, to Eurodollar Rate Loans and (c) upon
the expiration of any Interest Period applicable to outstanding Eurodollar Rate
Loans, to continue all or any portion of such Eurodollar Rate Loans in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess of that amount, as Eurodollar Rate Loans.  The succeeding Interest
Period(s) of such converted or continued Eurodollar Rate Loan shall commence on
the date of conversion in the case of clause (i) above and on the last day of
the Interest Period of the Eurodollar Rate Loans to be continued in the case of
clause (ii) above.

 

The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 A.M. (New York City time) at least
three Business Days in advance of the proposed conversion/continuation date.  A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.

 

Except as provided in Section 2.09(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan shall be irrevocable on or after the related Interest Rate Determination
Date, and the Borrower shall be bound to convert or continue in accordance
therewith.

 

(d)                        Unless the Borrower shall have given the
Administrative Agent (x) a timely Notice of Conversion/Continuation in
accordance with the provisions of Section 2.02(a) hereof with respect to
Eurodollar Rate Loans outstanding or (y) written notice of its intent to prepay
Eurodollar Rate Loans, furnished not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the last day of the Interest Period with
respect to such Eurodollar Rate Loans, the Borrower shall be deemed to have
requested that such Eurodollar Rate Loans be continued for an additional
Interest Period of one month.

 

Section 2.03.                         Registry.  (a) The Administrative Agent
shall maintain a register (the “Register”) on which it will record the
Commitment of each Lender, each Loan made by such

 

16

--------------------------------------------------------------------------------


 

Lender, each repayment of any Loan made by such Lender, the stated amount of
each Letter of Credit and the principal amount of each Lender’s outstanding
Letter of Credit Liabilities.  Any such recordation by the Administrative Agent
on the Register shall constitute prima facie evidence thereof, absent manifest
error.  Each Lender shall record on its internal records (including computerized
systems) the foregoing information as to its own Commitment, Loans and Letter of
Credit Liabilities.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations hereunder in respect of
the Loans and the Letters of Credit.

 

(b)                        The Borrower hereby agrees that, upon the request of
the Administrative Agent if so instructed by any Lender at any time, such
Lender’s Loans shall be evidenced by a promissory note substantially in the form
of Exhibit A hereto (a “Note”).  The Note issued to each Lender pursuant to this
Section 2.03(b) shall (i) be payable to such Lender and its registered assigns,
(ii) be payable in the principal amount of the outstanding Loans evidenced
thereby, (iii) provide that all Loans then outstanding shall be repaid on the
date as provided herein, (iv) bear interest as provided in the appropriate
clause of Section 2.05 hereof, (v) be entitled to the benefits of this
Agreement, and (vi) have attached thereto a schedule (a “Loans and Principal
Payments Schedule”) substantially in the form of the Schedule to Exhibit A
hereto.  At the time of the making of each Loan or principal payment in respect
thereof, each Lender may, and is hereby authorized to, make a notation on the
Loans and Principal Payments Schedule of the date and the amount of such Loan or
payment, as the case may be.  Notwithstanding the foregoing, the failure to make
a notation with respect to the making of any Loan, shall not limit or otherwise
affect the obligation of the Borrower hereunder or under the applicable Note
with respect to such Loan and payments of principal by the Borrower shall not be
affected by the failure to make a notation thereof on the appropriate Loans and
Principal Payments Schedule.

 

Section 2.04.                         Pro Rata Borrowings.  The Loans comprising
each Borrowing under this Agreement shall be made by the Lenders simultaneously
and each Lender’s Loan shall be equal to such Lender’s pro rata Share of such
Borrowing.  It is understood that no Lender shall be responsible for any default
by any other Lender in its obligation to make a Loan hereunder and that each
Lender shall be obligated to make the Loans provided to be made by it hereunder
subject to the terms hereof, regardless of the failure of any other Lender to
fulfill its commitment to make Loans hereunder.

 

Section 2.05.                         Interest.  (a) Rate of Interest on Loans.

 

The Borrower agrees to pay interest in respect of the unpaid principal amount of
each  Loan made to it from and including the date made to but not including the
date repaid.

 

(i)             Each Eurodollar Rate Loan shall bear interest on the unpaid
principal amount thereof for the applicable Interest Period at an interest rate
per annum equal to the sum of the Eurodollar Margin plus the applicable
Eurodollar Rate.

 

(ii)          Each Base Rate Loan shall bear interest on the unpaid principal
amount thereof at an interest rate per annum equal to the sum of the Base Rate
Margin plus the applicable Base Rate.

 

17

--------------------------------------------------------------------------------


 

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with this Section 2.05(a) and Section 2.09(a). 
The Administrative Agent shall give prompt notice to the Borrower and Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(b)                        Interest Periods.  In connection with each Eurodollar
Rate Loan, the Borrower shall elect an interest period (each an “Interest
Period”) to be applicable to such Loan, which shall be either a one, two, three
or six month period; provided that:

 

(i)                                     the Interest Period for each Eurodollar
Rate Loan shall commence on the date of such Loan;

 

(ii)                                  if an Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided that if any Interest Period would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iii)                               any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of such ending calendar month;

 

(iv)                              no Interest Period shall extend beyond the
Termination Date; and

 

(v)                                 there shall be no more than 30 Interest
Periods outstanding at any time.

 

(c)                         Interest Payments.  Interest shall be payable on
each Loan in arrears on each Interest Payment Date applicable to that Loan, upon
any prepayment of that Loan (to the extent accrued on the amount being prepaid)
and when due and payable (whether at maturity, by acceleration or otherwise).

 

(d)                        Computation of Interest.  Interest on Eurodollar Rate
Loans shall be computed on the basis of a 360-day year and the actual number of
days elapsed in the period during which it accrues and interest on Base Rate
Loans shall be computed on the basis of a 365-day year and the actual number of
days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of the Loan or, in the case of a Eurodollar
Rate Loan, the first day of an Interest Period, as the case may be, shall be
included and the date of payment or the expiration of an Interest Period, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

(e)                         Post-Maturity Interest.  Any principal payments on
the Loans not paid when due and, to the extent permitted by applicable law, any
interest, fee or other amount not paid when due, in each case whether at stated
maturity, by notice of prepayment, by acceleration or otherwise, shall
thereafter bear interest payable upon demand at a rate per annum equal to the
sum of 2% plus the higher of (i) the rate of interest applicable to such Loans
or (ii) the rate of interest otherwise payable under this Agreement for Base
Rate Loans.

 

18

--------------------------------------------------------------------------------


 

Section 2.06.                         Commissions and Fee.  (a) Facility Fees.

 

(i)                                     The Borrower shall pay to the
Administrative Agent for the account of the Lenders a facility fee in Dollars at
the Facility Fee Rate accrued from and including the Effective Date to but not
including the Termination Date on the daily average aggregate amount of the
Commitments (whether used or unused).

 

(ii)                                  Such facility fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed. 
Such facility fees shall be paid quarterly in arrears on each March 31, June 30,
September 30 and December 31 and upon the date of termination of the Commitments
in their entirety (and, if later, the date the Loans shall be repaid in their
entirety).  From the effective date of any termination or reduction of
Commitments, such facility fees shall cease to accrue or be correspondingly
reduced.  If the Commitments are terminated in their entirety or reduced,
facility fees accrued on the total Commitments, or accrued on the aggregate
amount of the reduction of the Commitments (in the case of such a reduction),
shall be payable on the effective date of such termination or reduction.

 

(b)                        Letter of Credit Fees.  The Borrower shall pay (i) to
the Administrative Agent for the account of the Lenders ratably a letter of
credit fee accruing daily on the aggregate undrawn amount of all outstanding
Letters of Credit at a rate per annum equal to the Letter of Credit Fee Rate for
such day and (ii) to each Issuing Lender for its own account, a letter of credit
fronting fee accruing daily on the aggregate amount then available for drawing
under all Letters of Credit issued by such Issuing Lender at such rate as may be
mutually agreed between the Borrower and such Issuing Lender from time to time. 
Such letter of credit fees shall be paid quarterly in arrears on each March 31,
June 30, September 30 and December 31 and upon the date of termination of the
Commitments in their entirety (and, if later, the date the Letter of Credit
Liabilities shall be reduced to zero); provided that the Borrower and an Issuing
Lender may agree to alternate dates for payment of the letter of credit fronting
fees for the account of such Issuing Lender.

 

(c)                         Administrative Fees.  The Borrower agrees to pay to
the Administrative Agent an annual fee (the “Administrative Fee”) in Dollars in
an amount equal to the amount previously agreed to in writing by the Borrower
and the Administrative Agent.  Such Administrative Fee shall be payable
quarterly in advance commencing on the date of this Agreement and on each
successive quarterly anniversary of such date, so long as any Loan or Commitment
is outstanding on such date; provided that if the Borrower shall terminate the
Commitments in their entirety pursuant to Section 2.09(a) prior to the
Termination Date, a pro rata portion of the Administrative Fee relating to the
period from the Termination Date to the end of the applicable quarter shall be
refundable.

 

(d)                        Time of Payment.  The Borrower shall make payment of
each Lender’s facility and letter of credit fees and of the Administrative
Agent’s Administrative Fee hereunder, not later than Noon (New York City time)
on the date when due in Dollars and in immediately available funds, to the
Administrative Agent.  Upon receipt of any amount representing facility or
letter of credit fees paid pursuant to this Section 2.06, the Administrative
Agent shall pay such amount to the Lenders based upon their respective pro rata
Shares.

 

19

--------------------------------------------------------------------------------


 

Section 2.07.                         Reductions in Commitments; Repayments and
Payments.

 

(a)                        Reductions of Total Commitment.

 

After the Effective Date, the Borrower shall have the right, upon at least three
Business Days’ prior irrevocable written notice to the Administrative Agent, who
will promptly notify the Lenders thereof, by telephone confirmed in writing,
without premium or penalty, to permanently reduce or terminate the Total
Commitment, in whole at any time or in part from time to time, in minimum
aggregate amounts of $10,000,000 (unless the Total Commitment at such time is
less than $10,000,000, in which case, in an amount equal to the Total Commitment
at such time) and, if such reduction is greater than $10,000,000, in integral
multiples of $5,000,000 in excess of such amount, provided that (i) any such
reduction of the Total Commitment shall apply to the Commitment of each Lender
in accordance with its pro rata Share of the aggregate of such reduction,
(ii) any such reduction in the Total Commitment shall be permanent and
(iii) after giving effect to any such reduction, the Total Commitment shall
equal or exceed the Total Outstanding Amount.

 

(b)                        Voluntary Prepayments.

 

Subject, in the case of any Eurodollar Rate Loan, to Section 2.09(e), the
Borrower shall have the right to prepay any Loan in whole at any time or in part
from time to time without premium or penalty in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount or, if
less, the outstanding principal amount of such Loan.  The Borrower shall give
notice (by telex or telecopier, or by telephone (confirmed in writing promptly
thereafter)) (which shall be irrevocable) to the Administrative Agent and each
Lender of each proposed prepayment hereunder, (x) with respect to Base Rate
Loans, not later than 10:30 A.M. (New York City time) on the Business Day
preceding the day of the proposed repayment and (y) with respect to Eurodollar
Rate Loans, at least three Business Days prior to the day of the proposed
prepayment, and in each case shall specify the proposed prepayment date (which
shall be a Business Day), the aggregate principal amount of the proposed
prepayment and which Loans are to be prepaid.

 

(c)                         Interest on Principal Amounts Prepaid.  All
prepayments under this Section 2.07 shall be made together with accrued and
unpaid interest to the date of such prepayment on the principal amount prepaid
and any other amounts payable pursuant to Section 2.09(e) of this Agreement.

 

(d)                        Method and Place of Payment. All payments to be made
by the Borrower on account of principal and interest on each Loan shall be made
without setoff or counterclaim to the Administrative Agent, for the ratable
account of each Lender, not later than 12:00 Noon (New York time) on the date
when due and shall be made in Dollars and in same day funds.  Whenever any
payment with respect to any Loan shall be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable at the
applicable rate during such extension; provided, however, that with respect to
Eurodollar Rate Loans, if the next succeeding Business Day falls in another
calendar month, such payments shall be made on the next preceding Business Day. 
The Administrative Agent shall remit to each Lender its pro rata Share

 

20

--------------------------------------------------------------------------------


 

of all such payments received in collected funds by the Administrative Agent for
the account of such Lender in respect of which such payment is made.

 

(e)                         Order of Payment.  Upon the occurrence and during
the continuance of an Event of Default, all payments made by the Borrower to the
Administrative Agent (other than any fee or indemnification payments not
specifically designated under the terms of this Agreement as being for the
benefit of the Lenders) shall be applied by the Administrative Agent, on behalf
of each Lender based on its pro rata Share, (i) first, to the payment of
expenses referred to in Section 9.02 hereof, (ii) second, to the payment of the
fees referred to in Section 2.06 hereof, (iii) third, to the payment of accrued
and unpaid interest on such Lender’s Base Rate Loans until all such accrued
interest has been paid, (iv) fourth, to the payment of accrued and unpaid
interest on such Lender’s Eurodollar Rate Loans until all such accrued interest
has been paid, (v) fifth, to the payment of the unpaid principal amount of such
Lender’s Base Rate Loans, and (vi) sixth, to the payment of the unpaid principal
amount of such Lender’s Eurodollar Rate Loans.

 

Section 2.08.                         Use of Proceeds.  The proceeds of the
Loans made or the Letters of Credit issued by the Lenders may be used for
acquisitions, repurchases of capital stock of the Borrower, the funding of
dividends payable to shareholders of the Borrower and for general corporate
purposes of the Borrower.

 

Section 2.09.                         Special Provisions Governing Eurodollar
Rate Loans.  Notwithstanding any other provisions of this Agreement, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

(a)                        Determination of Interest Rate.  As soon as
practicable on an Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate which shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and to each
Lender.

 

(b)                        Substituted Rate of Borrowing. In the event that on
any Interest Rate Determination Date any Lender (including the Administrative
Agent) shall have determined (which determination shall be final and conclusive
and binding upon all parties but, with respect to the following clauses (i) and
(ii)(B), shall be made only after consultation with the Borrower and the
Administrative Agent) that:

 

(i)                                     by reason of any changes arising after
the date of this Agreement affecting the Eurodollar market or affecting the
position of that Lender in such market, adequate and fair means do not exist for
ascertaining the applicable interest rate by reference to the Eurodollar Rate
with respect to the Eurodollar Rate Loans as to which an interest rate
determination is then being made; or

 

(ii)                                  by reason of (A) any change (including any
changes proposed or published prior to the date hereof) after the date hereof in
any applicable law or any governmental rule, regulation or order (or any
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation or order

 

21

--------------------------------------------------------------------------------


 

(including any thereof proposed or published, prior to the date hereof)) or
(B) other circumstances affecting that Lender or the Eurodollar market or the
position of that Lender in such market (such as, for example, but not limited
to, official reserve requirements required by Regulation D to the extent not
compensated pursuant to Section 2.11), the Eurodollar Rate shall not represent
the effective pricing to that Lender for deposits in the applicable currency of
comparable amounts for the relevant period;

 

then, and in any such event, that Lender shall be an Affected Lender and it
shall promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice (by telephone confirmed in writing) to the Borrower and
the Administrative Agent (which notice the Administrative Agent shall promptly
transmit to each other Lender) of such determination.  Thereafter, the Borrower
shall pay to the Affected Lender with respect to such Eurodollar Rate Loans,
upon written demand therefor, but only if such demand is made within 30 days of
the end of the Interest Period for such Interest Rate Determination Date, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as the Affected Lender in its sole
discretion shall reasonably determine) as shall be required to cause the
Affected Lender to receive interest with respect to such Affected Lender’s
Eurodollar Rate Loans for the Interest Period following that Interest Rate
Determination Date (such Interest Period being an “Affected Interest Period”) at
a rate per annum equal to the Eurodollar Margin in excess of the effective
pricing to the Affected Lender for deposits in Dollars to make or maintain
Eurodollar Rate Loans.  A certificate as to additional amounts owed the Affected
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted in good faith to the Borrower and the Administrative Agent by the
Affected Lender shall, absent manifest error, be final, conclusive and binding
for all purposes.

 

(c)                         Required Termination and Prepayment.  In the event
that on any date any Lender shall have reasonably determined (which
determination shall be final and conclusive and binding upon all parties) that
the making or continuation of its Eurodollar Rate Loans (i) has become unlawful
by, or would be inconsistent with, compliance by that Lender in good faith with
any law, governmental rule, regulation or order (whether or not having the force
of law and whether or not failure to comply therewith would be unlawful), or
(ii) has become impracticable as a result of a contingency occurring after the
date of this Agreement which materially and adversely affects the Eurodollar
market, then, and in any such event, that Lender shall be an Affected Lender and
it shall promptly give notice (by telephone confirmed in writing) to the
Borrower and the Administrative Agent (which notice the Administrative Agent
shall promptly transmit to each Lender) of that determination.  Subject to the
prior withdrawal of a Notice of Borrowing or prepayment of the Eurodollar Rate
Loans of the Affected Lender as contemplated by the following
Section 2.09(d) hereof, the obligation of the Affected Lender to make Eurodollar
Rate Loans during any such period shall be terminated at the earlier of the
termination of the Interest Period then in effect or when required by law and
the Borrower shall no later than the termination of the Interest Period in
effect at the time any such determination pursuant to this Section 2.09(c) is
made or earlier, when required by law, repay Eurodollar Rate Loans of the
Affected Lender together with all interest accrued thereon.

 

(d)                        Options of the Borrower.  In lieu of paying an
Affected Lender such additional moneys as are required by Section 2.09(b),
2.09(h), 2.10 or 2.11 hereof or the prepayment of an

 

22

--------------------------------------------------------------------------------


 

Affected Lender required by Section 2.09(c), hereof but in no event in
derogation of Section 2.09(e) hereof, the Borrower may exercise any one of the
following options:

 

(i)                                     If the determination by an Affected
Lender relates only to Eurodollar Rate Loans then being requested by the
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Borrower may by giving notice (by telephone
confirmed in writing) to the Administrative Agent (who shall promptly give
similar notice to each Lender) no later than the date immediately prior to the
date on which such Eurodollar Rate Loans are to be made, continued or converted
withdraw as to the Affected Lender that Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be; or

 

(ii)                                  Upon written notice to the Administrative
Agent and each Lender, the Borrower may terminate the obligations of the Lenders
to make Loans as, and to convert Loans into, Eurodollar Rate Loans and in such
event, the Borrower shall, prior to the time any payment pursuant to
Section 2.09(c) hereof is required to be made or, if the provisions of
Section 2.09(d) hereof are applicable, at the end of the then current  Interest
Period, convert all of such Eurodollar Rate Loans into Base Rate Loans; or

 

(iii)                               The Borrower may give notice (by telephone
confirmed in writing) to the Affected Lender and the Administrative Agent (who
shall promptly give similar notice to each Lender) and require the Affected
Lender to make the Eurodollar Rate Loan then being requested as a Base Rate Loan
or to continue to maintain its outstanding Base Rate Loan then the subject of a
Notice of Conversion/Continuation as a Base Rate Loan or to convert its
Eurodollar Rate Loan then outstanding that is so affected into a Base Rate Loan
at the end of the then current Interest Period (or at such earlier time as
prepayment is otherwise required to be made pursuant to Section 2.09(c) hereof),
that notice to pertain only to the Loans of the Affected Lender and to have no
effect on the obligations of the other Lenders to make or maintain Eurodollar
Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans.

 

(e)                         Compensation.  The Borrower shall compensate each
Lender, upon written request by that Lender (which request shall set forth in
reasonable detail the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including, without limitation, any interest
paid by that Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss (other than loss of margins) sustained by
that Lender in connection with the re-employment of such funds), which that
Lender may sustain with respect to its Eurodollar Rate Loans if for any reason
(other than a default or error by that Lender) (i) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation or a telephonic request for borrowing,
(ii) any repayment or conversion of any of such Lender’s Eurodollar Rate Loans
occurs on a date which is not the last day of the Interest Period applicable to
that Eurodollar Rate Loan, (iii) any repayment of any such Lender’s Eurodollar
Rate Loans is not made on any date specified in a notice of repayment given by
the Borrower, or (iv) as a consequence of any other failure by the Borrower to
repay such Lender’s Eurodollar Rate Loans when required by the terms of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

(f)                          Affected Lender’s Obligation to Mitigate.  Each
Lender agrees that, as promptly as practicable after it becomes aware of the
occurrence of an event or the existence of a condition that would cause it to be
an Affected Lender under Section 2.09(b) or 2.09(c) hereof, it will, to the
extent not inconsistent with such Lender’s internal policies, use reasonable
efforts to make, fund or maintain the affected Loans of such Lender through
another Applicable Lending Office if as a result thereof the additional moneys
which would otherwise be required to be paid in respect of such Loans pursuant
to Section 2.09(b) hereof would be materially reduced or the illegality or other
adverse circumstances which would otherwise require prepayment of such Loans
pursuant to Section 2.09(c) hereof would cease to exist and if, as determined by
such Lender, in its sole discretion, the making, funding or maintaining of such
Loans through such other Applicable Lending Office would not otherwise
materially adversely affect such Loans or such Lender.  The Borrower hereby
agrees to pay all reasonable expenses incurred by any Lender in utilizing
another Applicable Lending Office pursuant to this Section 2.09(f).

 

(g)                         Booking of Loans.  Each Loan shall be booked by the
Lender making such Loan at, to, or for the account of, its Applicable Lending
Office for such Loan.

 

(h)                        Increased Costs.  Except as provided in
Section 2.09(b) or with respect to Taxes or Domestic Taxes imposed on or with
respect to any payment made by the Borrower under this Agreement or any Note,
which shall be governed by Section 2.14, if, by reason of (x) after the date
hereof, the introduction of or any change (including, without limitation, any
change by way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation (whether or not proposed or published
prior to the date hereof), or (y) the compliance with any guideline or request
from any central bank or other Governmental Authority or quasi governmental
authority exercising control over banks or financial institutions generally
(whether or not having the force of law):

 

(i)                                     any Lender (or its Applicable Lending
Office) shall be subject to any tax, duty or other charge with respect to its
Eurodollar Rate Loans or Letters of Credit or its obligation to make Eurodollar
Rate Loans or its obligations hereunder in respect of Letters of Credit or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(ii)                                  any reserve (including, without
limitation, any imposed by the Board), special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit (including letters of credit and participations
therein) extended by, any Lender’s Applicable Lending Office shall be imposed or
deemed applicable or any other condition affecting its Eurodollar Rate Loans or
Letters of Credit or its obligation to make Eurodollar Rate Loans or its
obligations hereunder in respect of Letters of Credit shall be imposed on any
Lender or its Applicable Lending Office or the interbank Eurodollar market;

 

and as a result thereof there shall be any increase in the cost to that Lender
of agreeing to make or making, funding or maintaining, continuing or converting
to Eurodollar Rate Loans or of issuing or participating in any Letters of Credit
(except to the extent such Lender is entitled to compensation therefor during
the relevant Interest Period pursuant to Section 2.07(e) or Section 2.11), or
there shall be a reduction in the amount received or receivable by that Lender
or its Applicable Lending Office or such Issuing Lender, then the Borrower shall
from time to time,

 

24

--------------------------------------------------------------------------------


 

upon written notice from and demand by that Lender or Issuing Lender (which
shall be promptly furnished upon the Lenders being made subject thereto) (with a
copy of such notice and demand to the Administrative Agent), pay to the
Administrative Agent for the account of that Lender or Issuing Lender, within
five Business Days after the date specified in such notice and demand,
additional amounts sufficient to indemnify that Lender or Issuing Lender against
such increased cost.  A certificate as to the basis for and calculation of the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by that Lender or Issuing Lender, shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

(i)                            Certain Requirements.  Notwithstanding anything
herein to the contrary, for purposes of this Agreement, (x) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, guidelines
and directives promulgated thereunder and (y) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted after the date
hereof, regardless of the date enacted or adopted.

 

(j)                           Assumption Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.09
in respect of a Eurodollar Rate Loan shall be made as though that Lender had
actually funded its Eurodollar Rate Loan through the purchase of a Eurodollar
deposit, bearing interest at the Eurodollar Rate applicable to such Eurodollar
Rate Loan in an amount equal to the amount of the Eurodollar Rate Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit, from an offshore office of that Lender to a
domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculations of amounts payable under this Section 2.09.

 

(k)                        Eurodollar Rate Loans After Default.  After the
occurrence of and during the continuance of a Potential Event of Default or an
Event of Default, the Administrative Agent may, upon the request of the Required
Lenders, prohibit Loans from being requested as, converted into or continued as
Eurodollar Rate Loans.

 

Section 2.10.                         Capital Requirements.  If while any
portion of the Total Commitment is in effect or any Loans are outstanding, any
Lender determines that the adoption of any law, treaty, rule, regulation,
guideline or order regarding capital adequacy or capital maintenance or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender, with any
request or directive regarding capital adequacy or capital maintenance (whether
or not having the force of law and whether or not the failure to comply
therewith would be unlawful) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of increasing the amount of
capital required to be maintained by such Lender or by any corporation
controlling such Lender (including, without limitation, with respect to any
Lender’s Commitment), then the Borrower shall from time to time, within 15 days
of written notice and demand from such Lender (with a copy to the Administrative
Agent), pay to the Administrative Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for the cost of such
additional

 

25

--------------------------------------------------------------------------------


 

required capital, to the extent such Lender determines such increase to be
attributable to the existence, issuance or maintenance of such Loans, Letters of
Credit, or obligations for the account of the Borrower.  A certificate showing
in reasonable detail the computations made in arriving at such cost, submitted
to the Borrower and the Administrative Agent by such Lender shall, absent
manifest error, be final, conclusive and binding for all purposes.

 

Section 2.11.                         Regulation D Compensation.  If and so long
as a reserve requirement of the type described in the definition of “Eurodollar
Reserve Percentage” is prescribed by the Board of Governors of the Federal
Reserve System (or any successor), each Lender subject to such requirement may
require the Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurodollar Loans additional interest on such Eurodollar
Loan at a rate per annum determined by such Lender up to but not exceeding the
excess of (a) (i) the applicable Eurodollar Rate divided by (ii) one minus the
Eurodollar Reserve Percentage over (b) the applicable Eurodollar Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurodollar Loans of such Lender shall be payable to such Lender
at the place indicated in such notice with respect to each Interest Period
commencing at least three Business Days after such Lender gives such notice and
(y) shall notify the Borrower at least five Business Days before each date on
which interest is payable on the Eurodollar Loans of the amount then due it
under this Section.

 

Section 2.12.                         Letters of Credit.  (a) Existing Letters
of Credit.  On the Effective Date, each Issuing Lender that has issued an
Existing Letter of Credit shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Lender, a
participation in such Existing Letter of Credit and the related Letter of Credit
Liabilities to the extent of its Applicable Percentage.  On and after the
Effective Date, each Existing Letter of Credit shall constitute a Letter of
Credit for all purposes hereof.  An Existing Letter of Credit may contain a
statement to the effect that such Existing Letter of Credit is issued for the
account of a Subsidiary of the Borrower; provided, however, that notwithstanding
such statement, the Borrower shall be the actual account party for all purposes
of this Credit Agreement for such Existing Letter of Credit and such statement
shall not affect the Borrower’s reimbursement obligations hereunder with respect
to such Existing Letter of Credit.  The Existing Letters of Credit include
certain Letters of Credit denominated in certain currencies other than Dollars. 
Notwithstanding the limitation in Section 2.12(b) that Letters of Credit issued
pursuant to this Agreement shall be denominated solely in Dollars, such Existing
Letters of Credit (and renewals and extensions thereof) may be maintained in the
respective currencies in which they are currently denominated pursuant to
procedures mutually satisfactory to the Borrower, the Issuing Lender and the
Administrative Agent pursuant to which the Dollar equivalent thereof shall be
determined from time to time and such Dollar equivalent shall be utilized for
purposes of determining the rights and obligations of the Lenders hereunder with
respect to such Existing Letters of Credit; provided that (i) in no event shall
any Lender be required to make payment hereunder in any currency other than
Dollars, (ii) in no event shall any change in the Dollar equivalent of any such
Existing Letter of Credit cause the Total Outstanding Amount to exceed the Total
Commitment and (iii) the foregoing shall not affect the obligation of the
Borrower to reimburse the Issuing Lender for any drawing under any such Existing
Letter of Credit in the currency in which such drawing was made.

 

26

--------------------------------------------------------------------------------


 

(b)                        Commitment to Issue Letters of Credit.  Subject to
the terms and conditions hereof, each Issuing Lender agrees to issue Letters of
Credit denominated in Dollars from time to time before the Termination Date upon
the request of the Borrower; provided that, (i) immediately after each Letter of
Credit is issued (A) the Total Outstanding Amount shall not exceed the Total
Commitment and (B) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $100,000,000 and (ii) no Letter of Credit is for the benefit,
directly or indirectly, of any Governmental Authority other than any
Governmental Authority of the United States, or any state or other political
subdivision thereof; provided that in any case no Letter of Credit may be used
in connection with a military transaction.  Upon the date of issuance by an
Issuing Lender of a Letter of Credit, the Issuing Lender shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
purchased from the Issuing Lender, a participation in such Letter of Credit and
the related Letter of Credit Liabilities to the extent of its Applicable
Percentage.

 

(c)                         Method for Issuance; Terms; Extensions.

 

(i)                                     The Borrower shall give the Issuing
Lender notice at least three Business Days (or such shorter notice as may be
acceptable to the Issuing Lender in its discretion) prior to the requested
issuance of a Letter of Credit (or, in the case of renewal or extension, prior
to the Issuing Lender’s deadline for notice of nonextension) specifying the date
such Letter of Credit is to be issued, and describing the terms of such Letter
of Credit and the nature of the transactions to be supported thereby (such
notice, including any such notice given in connection with the extension of a
Letter of Credit, a “Notice of Issuance”).  Upon receipt of a Notice of
Issuance, the Issuing Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit.

 

(ii)                                  The obligation of the Issuing Lender to
issue each Letter of Credit shall, in addition to the conditions precedent set
forth in Section 3.02 be subject to the conditions precedent that such Letter of
Credit shall be in such form and contain such terms as shall be reasonably
satisfactory to the Issuing Lender and that the Borrower shall have executed and
delivered such other customary instruments and agreements relating to such
Letter of Credit as the Issuing Lender shall have reasonably requested;
provided, however, that any Issuing Lender (other than JPMorgan Chase) may
decline to issue any Letter of Credit (other than any Existing Letter of Credit
and renewals or extensions thereof) at such Issuing Lender’s sole discretion
(including, without limitation, if such Issuing Lender’s internal policies do
not permit the issuance of a letter of credit for the purposes for which such
Letter of Credit is being requested).  The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment, settlement and
extension charges, if any, in the amounts and at the times as agreed between the
Borrower and the Issuing Lender.  Subject to the terms and conditions of this
Agreement, JPMorgan Chase shall act as the Issuing Lender if no other Lender
desires to act in such capacity with respect to a Notice of Issuance.

 

(iii)                               The extension or renewal of any Letter of
Credit shall be deemed to be an issuance of such Letter of Credit, and if any
Letter of Credit contains a provision pursuant

 

27

--------------------------------------------------------------------------------


 

to which it is deemed to be extended unless notice of termination is given by
the Issuing Lender, the Issuing Lender shall timely give such notice of
termination unless it has theretofore timely received a Notice of Issuance and
the other conditions to issuance of a Letter of Credit have also theretofore
been met with respect to such extension.  Each Letter of Credit shall expire at
or before the close of business on the date that is one year after such Letter
of Credit is issued (or, in the case of any renewal or extension thereof, one
year after such renewal or extension); provided that (A) a Letter of Credit may
contain a provision pursuant to which it is deemed to be extended on an annual
basis unless notice of termination is given by the Issuing Lender and (B) in no
event will a Letter of Credit expire (including pursuant to a renewal or
extension thereof) on a date later than the fifth Business Day prior to the
Termination Date.

 

(d)                        Payments; Reimbursement Obligations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Lender shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each other Lender as to the amount
to be paid as a result of such demand or drawing and the date such payment is to
be made by the Issuing Lender (the “Payment Date”).  The Borrower shall be
irrevocably and unconditionally obligated to reimburse the Issuing Lender for
any amounts paid by the Issuing Lender upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind,
which reimbursement may be made through the borrowing of a Base Rate Loan as set
forth in Section 2.12(d)(ii).  Such reimbursement shall be due on the Payment
Date; provided that no such payment shall be due from the Borrower any earlier
than the date of receipt by it of notice of its obligation to make such payment
(or, if such notice is received by the Borrower after 10:00 A.M. (New York City
time) on any date, on the next succeeding Business Day); and provided further
that if and to the extent any such reimbursement is not made by the Borrower in
accordance with this clause (i) or clause (ii) below on the Payment Date, then
(irrespective of when notice thereof is received by the Borrower), such
reimbursement obligation shall bear interest, payable on demand, for each day
from and including the Payment Date to but not including the date such
reimbursement obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.

 

(ii)                                  If the Commitments remain in effect on the
Payment Date, all such amounts paid by the Issuing Lender and remaining unpaid
by the Borrower after the date and time required by Section 2.12(d)(i) (a
“Reimbursement Obligation”) shall, if and to the extent that the amount of such
Reimbursement Obligation would be permitted as a Borrowing of Loans pursuant to
Section 3.02, and unless the Borrower otherwise instructs the Administrative
Agent by not less than one Business Day’s prior notice, convert automatically to
Base Rate Loans on the date such Reimbursement Obligation arises.  The
Administrative Agent shall, on behalf of the Borrower (which hereby irrevocably
directs the Administrative Agent so to act on its behalf), give notice no later
than 12:00 Noon (New York City time) on such date requesting each Lender to
make, and each Lender hereby agrees to make, a Base Rate Loan, in an amount
equal to such Lender’s Applicable Percentage of the Reimbursement Obligation
with respect to which

 

28

--------------------------------------------------------------------------------


 

such notice relates.  Each Lender shall make such Loan available to the
Administrative Agent at its address referred to in Section 9.07 in immediately
available funds, not later than 2:00 P.M. (New York City time), on the date
specified in such notice.  The Administrative Agent shall promptly pay the
proceeds of such Loans to the Issuing Lender, which shall immediately apply such
proceeds to repay the Reimbursement Obligation.

 

(iii)                               To the extent the Reimbursement Obligation
is not refunded by a Lender pursuant to clause (ii) above, such Lender will pay
to the Administrative Agent, for the account of the Issuing Lender, immediately
upon the Issuing Lender’s demand at any time during the period commencing after
such Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s Applicable Percentage of such
Reimbursement Obligation, together with interest on such amount for each day
from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 P.M. (New York City time) on such date, from the next
succeeding Business Day) to the date of payment by such Lender of such amount at
a rate of interest per annum equal to the Federal Funds Rate for the first three
Business Days after the date of such demand and thereafter at a rate per annum
equal to the Base Rate for each additional day.  The Issuing Lender will pay to
each Lender ratably all amounts received from the Borrower for application in
payment of its Reimbursement Obligations in respect of any Letter of Credit, but
only to the extent such Lender has made payment to the Issuing Lender in respect
of such Letter of Credit pursuant hereto; provided that in the event such
payment received by the Issuing Lender is required to be returned, such Lender
will return to the Issuing Lender any portion thereof previously distributed to
it by the Issuing Lender.

 

(e)                         Obligations Absolute.  The obligations of the
Borrower and each Lender under subsection (d) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including
without limitation the following circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any Letter of Credit or any document related hereto or
thereto;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of this Agreement or any Letter
of Credit or any document related hereto or thereto, provided by any party
affected thereby;

 

(iii)                               the use which may be made of the Letter of
Credit by, or any acts or omission of, a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting);

 

(iv)                              the existence of any claim, set-off, defense
or other rights that the Borrower may have at any time against a beneficiary of
a Letter of Credit (or any Person for whom the beneficiary may be acting), any
Lender (including the Issuing Lender) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

29

--------------------------------------------------------------------------------


 

(v)                                 any statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect whatsoever;

 

(vi)                              payment under a Letter of Credit against
presentation to the Issuing Lender of documents that do not comply with the
terms of such Letter of Credit;

 

(vii)                           any termination of the Commitments prior to, on
or after the Payment Date for any Letter of Credit, whether at the scheduled
termination thereof, by operation of Article 7 or otherwise; or

 

(viii)                        any other act or omission to act or delay of any
kind by any Lender (including the Issuing Lender), the Administrative Agent or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this subsection (viii), constitute a legal or equitable
discharge of or defense to the Borrower’s or the Lender’s obligations hereunder;

 

provided, that this Section 2.12(e) shall not limit the rights of the Borrower
or any Lender under Section 2.12(f)(ii).

 

(f)                          Indemnification; Expenses.

 

(i)                                     The Borrower hereby indemnifies and
holds harmless each Lender and the Administrative Agent and the officers,
directors, employees, agents and advisors and affiliates of each of them from
and against any and all claims, damages, losses, liabilities, costs or expenses
which it may reasonably incur in connection with a Letter of Credit issued
pursuant to this Section 2.12; provided that the Borrower shall not be required
to indemnify any Lender, or the Administrative Agent, for any claims, damages,
losses, liabilities, costs or expenses, to the extent found by a court of
competent jurisdiction to have been caused by the gross negligence or willful
misconduct of such Person.

 

(ii)                                  Neither any Lender nor the Administrative
Agent nor any of their officers or directors or employees or agents shall be
liable or responsible, by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
including without limitation any of the circumstances enumerated in subsection
(e) above; provided that, notwithstanding Section 2.12(e), the Borrower shall
have a claim for direct (but not consequential) damage suffered by it, to the
extent finally determined by a court of competent jurisdiction to have been
caused by (x) the Issuing Lender’s gross negligence or willful misconduct in
determining whether documents presented under any Letter of Credit complied with
the terms of such Letter of Credit or (y) the Issuing Lender’s failure to pay
under any Letter of Credit after the presentation to it of documents strictly
complying with the terms and conditions of the Letter of Credit; provided
further that each Lender shall have a claim for direct (but not consequential)
damage suffered by it, to the extent finally determined by a court of competent
jurisdiction to have been caused by the Issuing Lender’s gross negligence or
willful misconduct in determining whether documents presented under any Letter
of Credit complied with the terms of such Letter of Credit.  The parties agree
that, with

 

30

--------------------------------------------------------------------------------


 

respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(iii)                               Nothing in this subsection (f) is intended
to limit the obligations of the Borrower under any other provision of this
Agreement.  To the extent the Borrower does not indemnify an Issuing Lender as
required by this subsection, the Lenders agree to do so ratably in accordance
with their Commitments.

 

(g)                         Stop Issuance Notice.  If the Required Lenders
reasonably determine at any time that the conditions set forth in Section 3.02
would not be satisfied in respect of a Borrowing at such time, then the Required
Lenders may request that the Administrative Agent issue a “Stop Issuance
Notice”, and the Administrative Agent shall issue such notice to each Issuing
Lender.  Such Stop Issuance Notice shall be withdrawn upon a determination by
the Required Lenders that the circumstances giving rise thereto no longer
exist.  No Letter of Credit shall be issued while a Stop Issuance Notice is in
effect. The Required Lenders may request issuance of a Stop Issuance Notice only
if there is a reasonable basis therefor, and shall consider reasonably and in
good faith a request from the Borrower for withdrawal of the same on the basis
that the conditions in Section 3.02 are satisfied; provided that the
Administrative Agent and the Issuing Lenders may and shall conclusively rely
upon any Stop Issuance Notice while it remains in effect.

 

(h)                        Other Documentation.  If the terms and conditions of
any form of letter of credit application or other agreement submitted by the
Borrower to or entered into by the Issuing Lender relating to any Letter of
Credit are not consistent with the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall control; provided that, to the
extent the Issuing Lender so agrees in such other documentation, its liabilities
and responsibilities in connection with a Letter of Credit may be governed
thereby rather than by subsection (f)(ii), but such agreement by the Issuing
Lender may not directly or indirectly alter the rights and obligations of any
other Lender under this Agreement.

 

(i)                            Applicability of ISP and UCP.  If so expressly
agreed by the Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Letter of Credit.

 

(j)                           Resignation as Issuing Lender.  Notwithstanding
anything to the contrary contained herein, any Issuing Lender other than
JPMorgan Chase may, upon 10 days’ notice to the Borrower and the Administrative
Agent, resign as Issuing Lender.  If an Issuing Lender resigns as Issuing
Lender, it shall retain all the rights, powers, privileges and duties of an
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all Letter of Credit
Liabilities with respect thereto (including

 

31

--------------------------------------------------------------------------------


 

the right to require the Lenders to make Base Rate Loans or fund risk
participations in Reimbursement Obligations pursuant to Section 2.12(d)).

 

Section 2.13.                         Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                        Fees shall cease to accrue on the unused portion of
the Commitment of such Defaulting Lender pursuant to Section 2.06(a).

 

(b)                        If any Letter of Credit Liabilities exist at the time
such Lender becomes a Defaulting Lender then:

 

(i)                                     provided no Event of Default shall have
occurred and be continuing, the Letter of Credit Liabilities of such Defaulting
Lender shall be automatically reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of each non-Defaulting Lender’s Loans plus its Letter of Credit
Liabilities does not exceed such non-Defaulting Lender’s Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Business Days following notice by the Administrative Agent or any Issuing
Lender that has an outstanding Letter of Credit (x) first, either (A) procure
the reduction or termination of the Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(i) above) or (B) cash collateralize for the benefit of the Issuing
Lender(s) only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Letter of Credit
Liabilities are outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Liabilities pursuant to
clause (ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.06(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities during the period and to the extent such
Defaulting Lender’s Letter of Credit Liabilities are cash collateralized;

 

(iv)                              to the extent that the Letter of Credit
Liabilities of the Defaulting Lender are reallocated pursuant to clause
(i) above, then the letter of credit fees payable to the Lenders pursuant to
Section 2.06(b) shall to the same extent be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Liabilities is not reallocated, reduced, terminated
nor cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Lender(s) or any other Lender
hereunder, all letter of credit fees payable under Section 2.06(b) with respect
to such Defaulting Lender’s Letter of Credit Liabilities shall be payable to the
Issuing Lender(s) until and to the extent that such Letter of Credit Liabilities
are reallocated, reduced, terminated and/or cash collateralized.

 

32

--------------------------------------------------------------------------------


 

(c)                         So long as such Lender is a Defaulting Lender, the
Issuing Lenders shall not be required to issue, amend, extend or increase any
Letter of Credit, unless the Defaulting Lender’s Letter of Credit Liabilities
after giving effect thereto will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or reduced, terminated and/or cash collateralized in
accordance with Section 2.13(b), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.13(b)(i) (and such Defaulting Lender shall
not participate therein).

 

(d)                        In the event that the Administrative Agent, the
Borrower and the Issuing Lenders reasonably determine that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Letter of Credit Liabilities of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage, and upon such
purchase such Lender shall cease to be a Defaulting Lender and any cash
collateral posted for its Letter of Credit Liabilities shall be released;
provided that there shall be no retroactive effect on fees which were not paid
pursuant to Section 2.13(a) or which were reallocated pursuant to
Section 2.13(b)(iv) and (v).

 

(e)                         If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.01, 2.12 or 8.04, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent or any Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.14.                         Taxes.

 

(a)                        Any and all payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, (i) in the case of each Lender
and the Administrative Agent, taxes imposed on or measured by its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes imposed on
or measured by its income, and franchise or similar taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, and (iii) taxes resulting from FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as its “Taxes”, and all such excluded
taxes being hereinafter referred to as its “Domestic Taxes”).  If the Borrower
or the Administrative Agent (the “Withholding Agent”) shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to

 

33

--------------------------------------------------------------------------------


 

additional sums payable under this Section 2.14) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Withholding
Agent shall make such deductions, (iii) such Withholding Agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the Withholding Agent is the
Borrower, the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.07, the original or a certified copy of a receipt
evidencing payment thereof.

 

(b)                        In addition, the Borrower agrees to pay any present
or future stamp or documentary taxes and any other excise or property taxes, or
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (hereinafter referred to as “Other Taxes”).

 

(c)                         The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) paid or payable by such
Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, the Borrower shall not be obligated to indemnify any party
hereunder pursuant to this Section for penalties, interest or similar
liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by such party.  In addition, the Borrower
agrees to indemnify the Administrative Agent and each Lender for all Domestic
Taxes and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case to the extent that such Domestic
Taxes result from any payment or indemnification pursuant to this Section for
(i) Taxes or Other Taxes imposed by any jurisdiction other than the United
States or (ii) Domestic Taxes of the Administrative Agent or such Lender, as the
case may be.  This indemnification shall be made within 15 days from the date
such Lender or the Administrative Agent (as the case may be) makes demand
therefor.

 

(d)                        Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder or under
any Note shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.14, (f), (g) and (h) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (and the Borrower has not elected to reimburse such cost or
expense) or would materially prejudice the legal or commercial position of such
Lender.

 

34

--------------------------------------------------------------------------------


 

(e)                         Without limiting the foregoing, at the times
indicated herein, each Lender organized under the laws of a jurisdiction outside
the United States shall provide the Borrower and the Administrative Agent with
Internal Revenue Service form W-8BEN, W-8IMY (accompanied by a form W-8ECI,
W-8BEN, W-9 and other certification documents from each beneficial owner, as
applicable) or W-8ECI (in each case accompanied by any statements which may be
required under applicable Treasury regulations), as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income taxes or
(ii) subject to a reduced rate of United States federal withholding tax, unless,
in each case of clause (i) and (ii) of this Section 2.14(e), an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or which would prevent the Lender
from duly completing and delivering any such form with respect to it and the
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of such taxes. Such
forms shall be provided (x) on or prior to the date of the Lender’s execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Lender.  If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
United States withholding tax at such rate shall be considered excluded from
“Taxes” as defined in Section 2.14(a) and shall not be subject to
indemnification pursuant to Section 2.14(c), unless the assignor of such Lender
was entitled, at the time of such assignment, to receive additional amounts from
the Borrower with respect to such withholding taxes pursuant to
Section 2.14(a).  In addition, to the extent that for reasons other than a
change of treaty, law or regulation any Lender becomes subject to an increased
rate of United States interest withholding tax while it is a party to this
Agreement, United States withholding tax at such increased rate shall be
considered excluded from “Taxes” as defined in Section 2.14(a).

 

(f)                          Any Lender that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax.

 

(g)                         If a payment made to a Lender hereunder or under any
Note would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s

 

35

--------------------------------------------------------------------------------


 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of this Section 2.14(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement, whether
or not included in the definition of FATCA.

 

(h)                        Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(i)                            For any period with respect to which a Lender
organized under the laws of a jurisdiction outside the United States has failed
to provide the Borrower with the appropriate form in accordance with
Section 2.14(e) (unless such failure is excused by the terms of
Section 2.14(e)), such Lender shall not be entitled to indemnification under
Section 2.14(a) or 2.14(c) with respect to Taxes imposed by the United States;
provided, however, that should a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Taxes because of
its failure to deliver a form required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

(j)                           Each Lender shall severally indemnify the
Administrative Agent for any Taxes and Domestic Taxes (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes and Domestic Taxes and without limiting the obligation, if any, of the
Borrower to do so), in each case attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
Note, and any reasonable expenses arising therefrom or with respect thereto. 
This indemnification shall be made within 15 days from the date the
Administrative Agent makes demand therefor.

 

(k)                        Each party’s obligations under this Section 2.14
shall survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under this Agreement or any Note.

 

(l)                            If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses with respect to such refund of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.01.                         Conditions to Initial Loans and Letters of
Credit.  The effectiveness of this Agreement is subject to satisfaction of each
of the following conditions:

 

(a)                        On or before the Effective Date, the Borrower shall
have delivered to the Lenders (or to the Administrative Agent with sufficient
copies, originally executed where appropriate, for each Lender) each, unless
otherwise noted, dated the Effective Date:

 

(i)                                     Certified copies of its Certificate of
Incorporation, together with a good standing certificate from the Secretary of
State of the jurisdiction of its incorporation, each to be dated a recent date
prior to the Effective Date;

 

(ii)                                  Copies of its Bylaws, certified as of the
Effective Date by its corporate secretary or an assistant secretary;

 

(iii)                               Resolutions of its Board of Directors,
directly or indirectly, approving and authorizing the execution, delivery and
performance of this Agreement and any other documents, instruments and
certificates required to be executed by the Borrower in connection herewith and,
directly or indirectly, approving and authorizing the incurrence of the Loans
and the issuances of the Letters of Credit, each certified as of the Effective
Date by its corporate secretary or an assistant secretary as being in full force
and effect without modification or amendment;

 

(iv)                              Signature and incumbency certificates with
respect to the Persons executing this Agreement;

 

(v)                                 Executed copies of this Agreement; and

 

(vi)                              Such other documents as the Administrative
Agent may reasonably request.

 

(b)                        The Borrower shall have paid all fees and other
amounts due and payable to the Agents and the Lenders on or before the Effective
Date and for which invoices have been received by the Borrower reasonably in
advance of the Effective Date.

 

(c)                         The Administrative Agent shall have received an
originally executed copy of the favorable written opinions of E. Robert
Lupone, Esq., General Counsel of the Borrower and Jayne M. Donegan, Esq., Senior
Associate General Counsel of the Borrower, each dated as of the Effective Date
and substantially in the form of Exhibits B and C annexed hereto; the Borrower
hereby expressly instructs such counsel to prepare such opinion and deliver it
to the Lenders for their benefit and such opinion shall contain a statement to
that effect.

 

(d)                        The Administrative Agent shall have received an
originally executed copy of the favorable written opinion of Davis Polk &
Wardwell LLP, special counsel to the Agents, dated as of the Effective Date,
substantially in the form of Exhibit D annexed hereto.

 

37

--------------------------------------------------------------------------------


 

(e)                         All outstanding principal amounts (if any), accrued
interest and accrued fees under the Credit Agreement, dated as of March 23,
2011, as amended from time to time (the “2011 Credit Agreement”), among the
Borrower, the Lenders listed therein and JPMorgan Chase, as administrative
agent, shall have been paid in full.

 

The Administrative Agent shall promptly notify the Borrower, the Lenders and the
Administrative Agent of the satisfaction of the conditions set forth in this
Section 3.01, and such notice shall be conclusive and binding on all parties
hereto.  The Lenders party hereto, comprising the “Required Banks” under the
2011 Credit Agreement, and the Borrower agree that, upon the effectiveness of
this Agreement, all commitments under the 2011 Credit Agreement shall terminate
in their entirety, automatically and without any requirement of notice to any
party, all “Letters of Credit” issued thereunder and still outstanding (all of
which are Existing Letters of Credit) shall be Letters of Credit hereunder and
the obligations of the parties under the 2011 Credit Agreement shall terminate,
except as provided in Section 10.08(b) of the 2011 Credit Agreement.  Promptly
thereafter, the notes issued by the borrowers under the 2011 Credit Agreement
shall be returned by the lenders thereunder to the Borrower, marked “Cancelled”.

 

Section 3.02.                         Conditions to All Loans and Letters of
Credit.  (i) The obligation of each Lender to make any Loans pursuant to a
Notice of Borrowing is subject to prior or concurrent satisfaction or waiver by
the Required Lenders and (ii) the obligation of an Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit is subject to the satisfaction
or waiver by the Required Lenders, of the following further conditions
precedent:

 

(a)                        With respect to any such Loan or Letter of Credit,
the Administrative Agent shall have received, before the Funding Date thereof or
date of issuance (or renewal or extension) of such Letter of Credit, (i) an
originally executed Notice of Borrowing signed by any of the chief executive
officer, the chief financial officer, the treasurer or any assistant treasurer
of the Borrower or (ii) a Notice of Issuance as required by Section 2.12(c) (the
furnishing by the Borrower of each such Notice of Borrowing or Notice of
Issuance shall be deemed to constitute a representation and warranty of the
Borrower that each of the conditions set forth in Section 3.02(b) hereof will be
satisfied on the related Funding Date or date of issuance (or renewal or
extension) of such Letter of Credit);

 

(b)                        As of the Funding Date of such Loan or date of
issuance (or renewal or extension) of such Letter of Credit:

 

(i)                                     With respect to such Loan or Letter of
Credit, the representations and warranties contained herein shall be true,
correct and complete in all material respects on and as of that Funding Date or
date of issuance (or renewal or extension) of such Letter of Credit to the same
extent as though made on and as of that date, except that the representations
and warranties need not be true and correct to the extent that changes in the
facts and conditions on which such representations and warranties are based are
required or permitted under this Agreement, except that the representations and
warranties set forth in Section 4.04 shall not apply;

 

38

--------------------------------------------------------------------------------


 

(ii)                                  No event shall have occurred and be
continuing or would result from the consummation of the Loans or the issuance
(or renewal or extension) of the Letter of Credit on such Funding Date or date
of issuance (or renewal or extension) of such Letter of Credit and the use of
the proceeds thereof which would constitute (a) an Event of Default or (b) a
Potential Event of Default;

 

(iii)                               The Borrower shall have performed in all
material respects all agreements and satisfied in all material respects all
conditions which this Agreement provides shall be performed by it on or before
such Funding Date or date of issuance (or renewal or extension) of such Letter
of Credit;

 

(iv)                              No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain that
Lender from making that Loan or issuing (or renewing or extending) that Letter
of Credit; and

 

(v)                                 The making of the Loans or the issuance (or
renewal or extension) of the Letter of Credit requested on such Funding Date or
date of issuance (or renewal or extension) of such Letter of Credit shall not
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board or the Exchange Act.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue the Letters of Credit, the Borrower represents and warrants to
each Lender as of the Effective Date that the following statements are true,
correct and complete:

 

Section 4.01.                         Organization, Powers and Good Standing. 
(a) Organization and Powers.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.  The Borrower has all requisite corporate power and authority
(i) to own and operate its properties and to carry on its business as now
conducted and proposed to be conducted, except where the lack of corporate power
and authority would not have a Material Adverse Effect and (ii) to enter into
this Agreement and to carry out the transactions contemplated hereby.

 

(b)                        Good Standing.  The Borrower is in good standing
wherever necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing would not have a
Material Adverse Effect.

 

Section 4.02.                         Authorization of Borrowing, Etc. 
(a) Authorization of Borrowing. The execution, delivery and performance of this
Agreement, and the borrowing of the Loans and the request for the issuance of
each Letter of Credit, have been duly authorized by all necessary corporate
action by the Borrower.

 

(b)                        No Conflict.  The execution, delivery and performance
by the Borrower of this Agreement and any Notes and the borrowing of the Loans
and the request for the issuance of each Letter of Credit do not and will not
(i) violate any provision of law applicable to the

 

39

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries except to the extent such violation would
not reasonably be expected to result in a Material Adverse Effect, (ii) violate
the Certificate of Incorporation or Bylaws of the Borrower or any of its
Subsidiaries, (iii) violate any order, judgment or decree of any court or other
Governmental Authority binding on the Borrower or any of its Subsidiaries,
except to the extent such violation would not reasonably be expected to result
in a Material Adverse Effect, (iv) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, except to the
extent such conflict, breach or default would not reasonably be expected to
result in a Material Adverse Effect, or (v) result in or require the creation or
imposition of any material Lien upon any of the material properties or assets of
the Borrower or any of its Subsidiaries or (vi) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of the Borrower or any of its Subsidiaries other than such approvals
and consents which (x) have been or will be obtained on or before the Effective
Date or (y) the failure to obtain would not reasonably be expected to result in
a Material Adverse Effect.

 

(c)                         Governmental Consents.  The execution, delivery and
performance by the Borrower of this Agreement and the issuance, delivery and
performance by the Borrower of any Notes will not require on the part of the
Borrower any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority other than any such
registration, consent, approval, notice or other action which (i) has been duly
made, given or taken or (ii) the failure to make, obtain, give or take would not
reasonably be expected to result in a Material Adverse Effect.

 

(d)                        Binding Obligation.  This Agreement is and any Notes
to be issued when executed and delivered and each Loan when made will be a
legally valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

Section 4.03.                         Financial Condition.  The Borrower has
delivered to the Lenders the audited consolidated financial statements of the
Borrower and its subsidiaries for the fiscal year ended December 29, 2012 (the
“Financial Statements”).  All such Financial Statements were prepared in
accordance with generally accepted accounting principles except for the
preparation of footnote disclosures for the unaudited statements.  All such
Financial Statements fairly present the consolidated financial position of the
Borrower and its subsidiaries as at the respective dates thereof and the
consolidated statements of income and cash flows of the Borrower and its
subsidiaries for each of the periods covered thereby, subject, in the case of
any unaudited interim financial statements, to changes resulting from normal
year end adjustments.

 

Section 4.04.                         No Material Adverse Change.  Since
December 29, 2012, there has been no change in the business, operations,
properties, assets or financial condition of the Borrower or any of its
Subsidiaries, which has been, either in any case or in the aggregate, materially
adverse to the Borrower and its Subsidiaries, taken as a whole.

 

40

--------------------------------------------------------------------------------


 

Section 4.05.                         Litigation.  Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 29,
2012 and in the Financial Statements delivered to the Lenders pursuant to
Section 4.03 hereof, there is no action, suit, proceeding, governmental
investigation (including, without limitation, any of the foregoing relating to
laws, rules and regulations relating to the protection of the environment,
health and safety) of which the Borrower has knowledge or arbitration (whether
or not purportedly on behalf of the Borrower or any of its Subsidiaries) at law
or in equity or before or by any Governmental Authority, domestic or foreign,
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries or any property of the Borrower or any
of its Subsidiaries which is probable of being successful and which would have a
Material Adverse Effect.

 

Section 4.06.                         Payment of Taxes.  Except to the extent
permitted by Section 5.03, all taxes, assessments, fees and other governmental
charges upon the Borrower and each of its Subsidiaries and upon their respective
properties, assets, income and franchises which are material to the Borrower and
its Subsidiaries, taken as a whole, and were due and payable, have been paid.

 

Section 4.07.                         Governmental Regulation.  (a) Neither the
Borrower nor any of its Subsidiaries is subject to any federal or state statute
or regulation limiting its ability to incur Indebtedness for money borrowed as
contemplated by this Agreement.

 

(b)                        Neither the Borrower nor any of its Subsidiaries is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 4.08.                         Securities Activities.  Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

 

Section 4.09.                         ERISA Compliance.  (a) The Borrower and
its Subsidiaries and each of their respective ERISA Affiliates are in compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Pension Plans and all
Multiemployer Plans, except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

(b)                        No Termination Event has occurred or is reasonably
expected to occur with respect to any Pension Plan, as the case may be, which
has resulted or would result in any liability to the PBGC (or any successor
thereto) or to any other Person under Section 4062, 4063, or 4064 of ERISA,
except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

(c)                         Neither the Borrower nor any of its ERISA Affiliates
has incurred or reasonably expects to incur any withdrawal liability under
Part E of Title IV of ERISA to any Multiemployer Plan except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(d)                        The sum of the amount of unfunded benefit liabilities
under all Pension Plans (excluding each Pension Plan with an amount of unfunded
benefit liabilities of zero or less)

 

41

--------------------------------------------------------------------------------


 

which are required by ERISA to be funded in the current fiscal year could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(e)                         Neither the Borrower nor any of its ERISA Affiliates
has incurred any accumulated funding deficiency (whether or not waived) with
respect to any Pension Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(f)                          Neither the Borrower nor any of its ERISA
Affiliates has or reasonably expects to become subject to a lien in favor of any
Pension Plan under Section 302(f) of ERISA except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

As used in this Section 4.09, the term “amount of unfunded benefit liabilities”
has the meaning specified in Section 4001(a)(18) of ERISA, and the term
“accumulated funding deficiency” has the meaning specified in Section 302 of
ERISA and Section 412 of the Code.

 

Section 4.10.                         Certain Fees.  No broker’s or finder’s fee
or commission will be payable by the Borrower with respect to the offer,
issuance and sale of any Note or the borrowing of any Loan or the execution,
delivery and performance of this Agreement.

 

Section 4.11.                         Subsidiaries.  Each of the Borrower’s
corporate Subsidiaries is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent the failure to be in good standing or the failure to have
such licenses, authorizations, consents or approvals would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.12.                         Economic Sanctions and Anti-Corruption
Matters.  The Borrower has implemented and will maintain in effect and use
reasonable efforts to enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its directors and officers, its Subsidiaries and
their respective, directors, executive officers and, to the knowledge of the
Borrower, its and their respective employees, agents and Affiliates, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of the Borrower, any Subsidiary of the Borrower, or any
director, officer or employee of the Borrower or any of its Subsidiaries, nor,
to the knowledge of the Borrower, any agent or Affiliate of the Borrower or any
of its Subsidiaries (i) is currently the subject of any Sanctions or (ii) is
located, organized or residing in any Designated Jurisdiction.  Neither the
Borrower nor any Subsidiary of the Borrower will, directly or, to the knowledge
of the Borrower indirectly, use or lend, contribute, provide or otherwise make
available the proceeds of any Loan to any subsidiary, joint venture partner, or
other Person, (a) to fund payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity on behalf of any of the foregoing,
in violation of applicable Anti-Corruption Laws, (b) to fund any activity or
business in, of or with, any Designated Jurisdiction or to fund any activity or
business of or with any Person located,

 

42

--------------------------------------------------------------------------------


 

organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions to the extent that any such activity or business, or the funding
of any such activity or business, would be in violation of the Sanctions or
prohibited for a U.S. Person pursuant to Sanctions.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Lenders shall otherwise give prior written consent, it shall perform
all covenants in this Article 5:

 

Section 5.01.                         Financial Statements and Other Reports. 
The Borrower will maintain, and cause each of its subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with GAAP in effect from time to time.  The Borrower will deliver to
the Lenders (except to the extent otherwise expressly provided below in
Section 5.01(b)):

 

(a)                        (i) as soon as practicable and in any event within 45
days after the end of each fiscal quarter ending after the Effective Date in the
Borrower’s fiscal year the consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such period, and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries in each case certified by the chief financial officer
or controller of the Borrower that they fairly present the financial condition
of the Borrower and its consolidated subsidiaries as at the dates indicated and
the results of their operations and changes in their cash flows, subject to
changes resulting from audit and normal year end adjustments, based on their
respective normal accounting procedures applied on a consistent basis (except as
noted therein);

 

(ii)                                  as soon as practicable and in any event
within 90 days after the end of each fiscal year the consolidated balance sheet
of the Borrower and its consolidated subsidiaries as at the end of such year and
the related consolidated statements of income and cash flows of the Borrower and
its consolidated subsidiaries for such fiscal year, accompanied by a report
thereon of independent certified public accountants of recognized national
standing selected by the Borrower which report shall be unqualified as to going
concern and scope of audit and shall state that such consolidated financial
statements present fairly the financial position of the Borrower and its
consolidated subsidiaries as at the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated in
conformity with generally accepted accounting principles applied on a basis
consistent with prior years (except as noted in such report) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                        (i) together with each delivery of financial
statements of the Borrower and its consolidated subsidiaries pursuant to
subdivisions (a)(i) and (a)(ii) above, (A) an Officer’s Certificate of the
Borrower stating that the signer has reviewed the terms of this Agreement and
has made, or caused to be made under such signer’s supervision, a review in
reasonable detail of

 

43

--------------------------------------------------------------------------------


 

the transactions and condition of the Borrower and its consolidated subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Potential Event of Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto; and (B) a Compliance Certificate demonstrating in reasonable
detail compliance (as determined in accordance with GAAP during and at the end
of such accounting periods) with the restrictions contained in Section 6.03 and,
in addition, a written statement of the chief accounting officer, chief
financial officer, any vice president or the treasurer or any assistant
treasurer of the Borrower describing in reasonable detail the differences
between the financial information contained in such financial statements and the
information contained in the Compliance Certificate relating to the Borrower’s
compliance with Section 6.03 hereof;

 

(ii)                                  promptly upon their becoming available but
only to the extent requested by a Lender, copies of all publicly available
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders or by any Subsidiary
of the Borrower to its security holders other than the Borrower or another
Subsidiary, of all regular and periodic reports and all registration statements
and prospectuses, if any, filed by the Borrower or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission and of
all press releases and other statements made available generally by the Borrower
or any Subsidiary to the public concerning material developments in the business
of the Borrower and its Subsidiaries;

 

(iii)                               promptly upon the chairman of the board, the
chief executive officer, the president, the chief accounting officer, the chief
financial officer, the treasurer or the general counsel of the Borrower
obtaining knowledge (A) of any condition or event which constitutes an Event of
Default or Potential Event of Default, (B) that any Person has given any notice
to the Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 7.02, or (C) of a material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole (other than any change which has been publicly
disclosed), an Officer’s Certificate specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person and the nature of such claimed default,
Event of Default, Potential Event of Default, event or condition, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto; and

 

(iv)                              with reasonable promptness, such other
information and data with respect to the Borrower or any of its subsidiaries as
from time to time may be reasonably requested by any Lender.

 

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Lenders

 

44

--------------------------------------------------------------------------------


 

that such information has been posted on the Borrower’s website on the Internet
at the website address listed on the signature pages hereof, at
http://www.sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to
Section 5.01(b) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery.  The information required to be delivered pursuant to
Section 5.01(b) may be delivered electronically to the Administrative Agent.

 

Section 5.02.                         Conduct of Business and Corporate
Existence.

 

(a)                        Except as permitted by Section 6.01, the Borrower
will at all times preserve and keep in full force and effect its corporate
existence.

 

(b)                        Except as permitted by Section 6.01, the Borrower
will at all times preserve and keep in full force and effect, and will cause
each of its Subsidiaries to preserve and keep in full force and effect their
respective rights and franchises of the business, except to the extent any such
failure would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.03.                         Payment of Taxes.  The Borrower will, and
will cause each of its Subsidiaries to, pay all taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or property when due which
are material to the Borrower and its Subsidiaries, taken as a whole, provided
that no such amount need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required in conformity with
generally accepted accounting principles shall have been made therefor.

 

Section 5.04.                         Maintenance of Properties; Insurance.  The
Borrower will maintain or cause to be maintained in good repair, working order
and condition all properties used or useful in the business of the Borrower and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs and renewals thereto and replacements thereof, except to the
extent the failure to so maintain, repair, renew or replace would not reasonably
be expected to result in a Material Adverse Effect.  The Borrower will maintain
or cause to be maintained, with financially sound and reputable insurers,
insurance with respect to its material properties and business and the material
properties and business of its Subsidiaries against loss or damage of the kinds
customarily insured against by corporations of established reputation engaged in
the same or similar businesses and similarly situated, of such types and in such
amounts as are customarily carried under similar circumstances by such other
corporations and to the extent reasonably prudent may self-insure.

 

Section 5.05.                         Inspection.  The Borrower shall permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of the Borrower or any of its Subsidiaries, including its and
their financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Lender shall
remain confidential except where disclosure is mandated by

 

45

--------------------------------------------------------------------------------


 

applicable laws or such information otherwise becomes public other than by a
breach by such Lender of this Section 5.05; provided further that this
Section shall not prohibit any Lender from disclosing to any Agent (or any Agent
from disclosing to any Lender) any Event of Default or Potential Event of
Default.

 

Section 5.06.                         Compliance with Laws.  The Borrower and
its Subsidiaries shall comply in all material respects with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including, without limitation, laws, rules and regulations relating to the
disposal of hazardous wastes and asbestos in the environment and ERISA),
noncompliance with which would have a Material Adverse Effect.

 

ARTICLE 6

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required
Lenders shall otherwise give prior written consent, it will perform all
covenants in this Article 6:

 

Section 6.01.                         Merger.  The Borrower may not consolidate
with, merge with or into or sell, lease or otherwise transfer all or
substantially all of its assets (as an entirety or substantially as an entirety
in one transaction or a series of related transactions) to any Person unless:

 

(a)                        the Borrower shall be the continuing Person, or the
Person (if other than the Borrower) formed by such consolidation or into which
the Borrower is merged or to which the properties and assets of the Borrower are
sold, leased or transferred shall be a solvent corporation organized and
existing under the laws of the United States or any State thereof or the
District of Columbia and shall expressly assume, by an agreement, executed and
delivered to the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent, all of the obligations of the Borrower under this
Agreement and the Notes;

 

(b)                        immediately before and immediately after giving
effect to such transaction, no Event of Default and no Potential Event of
Default shall have occurred and be continuing; and

 

(c)                         the Borrower shall deliver to the Lenders an
Officer’s Certificate (attaching the arithmetic computations to demonstrate
compliance with Section 6.03) and an opinion of counsel, each stating that such
consolidation, merger, sale, lease or transfer and such agreement comply with
this Section 6.01 and that all conditions precedent herein provided for relating
to such transaction have been complied with.

 

Section 6.02.                         Liens.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
(including any document or instrument in respect of goods or accounts
receivable) (other than Margin Stock) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

46

--------------------------------------------------------------------------------


 

(i)             Liens in existence on the date hereof and modifications,
extensions, renewals, replacements or refinancings thereof, provided that such
Liens are not extended to cover any other property, assets or revenues;

 

(ii)          Permitted Encumbrances;

 

(iii)       Liens on accounts receivable sold with recourse;

 

(iv)      Liens incurred in connection with the acquisition or capital
improvement of property, plant or equipment by the Borrower or any of its
Subsidiaries, provided that the principal amount of the indebtedness so secured
shall not exceed in any case 100% of the cost to the Borrower or such Subsidiary
of the property, plant or equipment acquired and provided, further, that each
such Lien shall cover only the property, plant or equipment acquired or improved
and the proceeds thereof, substitutions therefor and replacements thereof;

 

(v)         Liens existing upon any property of a company which is merged with
or into or is consolidated into, or substantially all the assets or shares of
capital stock of which are acquired by, the Borrower or its Subsidiaries, at the
time of such merger, consolidation or acquisition; provided that such mortgage,
pledge or other lien does not extend to any other property or assets, other than
improvements to the property subject to such Lien; and

 

(vi)      Liens (other than Liens permitted by clauses (i)-(v) above) securing
obligations of the Borrower and its Subsidiaries (including Indebtedness) not in
excess of an amount equal to the Pooled Basket Amount less the amount of
unsecured Indebtedness of Subsidiaries permitted only pursuant to
Section 6.05(a)(iii).

 

Nothing in this Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Borrower or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.

 

Section 6.03.                         Financial Covenant.  The Borrower will not
at any time permit Consolidated Indebtedness of Textron Manufacturing to exceed
an amount equal to 65% of Consolidated Capitalization.

 

Section 6.04.                         Use of Proceeds.  Notwithstanding any
provisions of this Agreement to the contrary, no portion of the proceeds of any
borrowing or the Letters of Credit issued under this Agreement shall be used by
the Borrower in any manner which would cause the borrowing or the application of
such proceeds to violate Regulation U, Regulation T, or Regulation X or any
other regulation of the Board or to violate the Exchange Act, in each case as in
effect on the date or dates of such borrowing and such use of proceeds.

 

Section 6.05.                         Subsidiary Indebtedness.

 

(a)                        The Borrower will not permit any of its Subsidiaries,
other than Finance Companies, to incur or be liable in respect of any
Indebtedness, other than:

 

47

--------------------------------------------------------------------------------


 

(i)             Indebtedness owing to the Borrower or another Subsidiary;

 

(ii)          Indebtedness secured by a Lien permitted by Section 6.02; and

 

(iii)       Unsecured Indebtedness not in excess of an amount equal to the
Pooled Basket Amount less the amount of Indebtedness of the Borrower secured by
Liens permitted only pursuant to Section 6.02(vi).

 

(b)                        The Borrower will not permit the Finance Company
Leverage Ratio at any time to exceed 9 to 1.

 

ARTICLE 7

EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

Section 7.01.                         Failure to Make Payments When Due. 
Failure to pay any installment of principal of any Loan or any reimbursement
obligation in respect of any drawing under a Letter of Credit when due, whether
at stated maturity, by acceleration, by notice of prepayment or otherwise; or
failure to pay any interest on any Loan or any other amount due under this
Agreement when due and such default shall continue for 5 days; or

 

Section 7.02.                         Default in Other Agreements.  (i) Failure
of the Borrower or any of its Subsidiaries to pay when due any principal or
interest on any Indebtedness (other than Indebtedness referred to in
Section 7.01) in an individual principal amount of $100,000,000 or more or items
of Indebtedness with an aggregate principal amount of $100,000,000 or more
beyond the end of any period prior to which the obligee thereunder is prohibited
from accelerating payment thereunder or any grace period after the maturity
thereof, or (ii) breach or default of the Borrower or any of its Subsidiaries
(other than a default arising under any restrictive provision relating to any
sale, pledge or other disposition of Margin Stock contained in a lending
agreement to which any Lender or Affiliate thereof is a party) with respect to
any other term of (x) any evidence of any Indebtedness in an individual
principal amount of $100,000,000 or more or items of Indebtedness with an
aggregate principal amount of $100,000,000 or more or (y) any loan agreement,
mortgage, indenture or other agreement relating thereto, if such failure,
default or breach shall continue for more than the period of grace, if any,
specified therein and shall not at the time of acceleration hereunder be cured
or waived; or

 

Section 7.03.                         Breach of Certain Covenants.  Failure of
the Borrower to perform or comply with any term or condition contained in
(i) Section 5.02, 6.01, 6.03 or 6.04 of this Agreement or
(ii) Section 6.05(b) of this Agreement, and in the case of clause (ii) only,
such failure to perform or comply shall continue unremedied or waived for five
Business Days; or

 

Section 7.04.                         Breach of Warranty.  Any representation or
warranty made by the Borrower in this Agreement or in any statement or
certificate at any time given by such Person in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made; or

 

48

--------------------------------------------------------------------------------


 

Section 7.05.                         Other Defaults under Agreement.  The
Borrower shall default in the performance of or compliance with any term
contained in this Agreement other than those referred to above in Section 7.01,
7.03 or 7.04 and such default shall not have been remedied or waived within 30
days after receipt of notice from the Administrative Agent or any Lender of such
default; or

 

Section 7.06.                         Involuntary Bankruptcy; Appointment of
Receiver, etc.  (a) A court having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Borrower or any of its Restricted
Subsidiaries in an involuntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law; or (b) an involuntary case is
commenced against the Borrower or any of its Restricted Subsidiaries under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any of its Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Borrower or
any of its Restricted Subsidiaries for all or a substantial part of the property
of the Borrower or any of its Restricted Subsidiaries is involuntarily
appointed; or a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries, and the continuance of any such events in subpart
(b) for 60 days unless dismissed, bonded or discharged; or

 

Section 7.07.                         Voluntary Bankruptcy; Appointment of
Receiver, etc.  The Borrower or any of its Restricted Subsidiaries shall have an
order for relief entered with respect to it or commence a voluntary case under
the Bankruptcy Code or any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; the making by the Borrower or any of its
Restricted Subsidiaries of any assignment for the benefit of creditors; or the
inability or failure of the Borrower or any of its Restricted Subsidiaries, or
the admission by the Borrower or any of its Restricted Subsidiaries in writing
of its inability to pay its debts as such debts become due; or the board of
directors of the Borrower or any Restricted Subsidiary (or any committee
thereof) adopts any resolution or otherwise authorizes action to approve any of
the foregoing; or

 

Section 7.08.                         Judgments and Attachments.  Any money
judgment, writ or warrant of attachment, or similar process involving
individually or in the aggregate an amount in excess of $100,000,000 shall be
entered or filed against the Borrower or any Restricted Subsidiary or any of its
assets and shall remain undischarged, unvacated, unbonded or unstayed, as the
case may be, for a period of 30 days or in any event later than five days prior
to the date of any proposed sale thereunder; or

 

Section 7.09.                         Dissolution.  Any order, judgment or
decree shall be entered against the Borrower or any of its Restricted
Subsidiaries decreeing the dissolution or split up of the

 

49

--------------------------------------------------------------------------------


 

Borrower or that Restricted Subsidiary and such order shall remain undischarged
or unstayed for a period in excess of 30 days; or

 

Section 7.10.                         ERISA Title IV Liabilities.  (a) The
Borrower or any of its ERISA Affiliates shall terminate or suffer the
termination of (by action of the PBGC or any successor thereto) any Pension
Plan, or shall suffer the appointment of or the institution of proceedings to
appoint a trustee to administer any Pension Plan, or shall withdraw (under
Section 4063 of ERISA) from a Pension Plan, if as of the date thereof or any
subsequent date the sum of the Borrower’s and each ERISA Affiliate’s liabilities
to the PBGC or any other Person under Sections 4062, 4063 and 4064 of ERISA
(calculated after giving effect to the tax consequences thereof) resulting from
or otherwise associated with the above described events could reasonably be
expected to result in a Material Adverse Effect; or

 

(b)                        The Borrower or any of its ERISA Affiliates shall
withdraw from any Multiemployer Plan and the aggregate amount of withdrawal
liability (determined pursuant to Sections 4201 et seq. of ERISA) to which the
Borrower and its ERISA Affiliates become obligated to all Multiemployer Plans
requires annual payments that could reasonably be expected to result in a
Material Adverse Effect; or

 

Section 7.11.                         Change of Control.  A Change of Control
shall occur;

 

THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans and any outstanding reimbursement obligation in respect of any
drawing under a Letter of Credit shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the Commitments
and the obligation of each Lender to make any Loans hereunder and the obligation
of each Issuing Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence of any other Event of Default, the
Required Lenders may, by written notice to the Borrower, (A) terminate the
Commitments and the obligation of each Lender to make any Loans hereunder and
the obligation of each Issuing Lender to issue any Letter of Credit hereunder
shall thereupon terminate and/or (B) declare the unpaid principal amount of and
accrued interest on all the Loans and any outstanding reimbursement obligation
in respect of any drawing under a Letter of Credit to be, and the same shall
forthwith become, immediately due and payable.  Nevertheless, if at any time
within 60 days after acceleration of the maturity of the Loans and any
outstanding reimbursement obligation in respect of any drawing under a Letter of
Credit, the Borrower shall pay all arrears of interest and all payments on
account of the principal or any outstanding reimbursement obligation in respect
of any drawing under a Letter of Credit which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
other fees and expenses then owed hereunder and all Events of Default and
Potential Events of Default (other than non payment of principal of and accrued
interest on the Loans and any outstanding reimbursement obligation in respect of
any drawing under a Letter of Credit, in each case due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 9.05,
then the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences;

 

50

--------------------------------------------------------------------------------


 

but such action shall not affect any termination of the Commitments or any
subsequent Event of Default or Potential Event of Default or impair any right
consequent thereon.

 

Section 7.12.                         Cash Cover.  The Borrower agrees, in
addition to the provisions in Article 7, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of the Lenders having more than 50% of
the Letter of Credit Liabilities, pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent for the benefit of the
Lenders and the Issuing Lenders) equal to the aggregate amount available for
drawing under all Letters of Credit outstanding at such time, provided that,
upon the occurrence of any Event of Default specified in Section 7.06 or 7.07
with respect to the Borrower, the Borrower shall pay such amount forthwith
without any notice or demand or any other act by the Administrative Agent or the
Lenders.

 

ARTICLE 8
AGENTS

 

Section 8.01.                         Appointment.  Each of the Lenders hereby
appoints and authorizes each Agent to act hereunder and under the other
instruments and agreements referred to herein as its agent hereunder and
thereunder.  Each Agent agrees to act as such upon the express conditions
contained in this Article 8.  The provisions of this Article 8 are solely for
the benefit of the Agents, and the Borrower shall not have any rights as a third
party beneficiary of or any obligations under any of the provisions hereof other
than Sections 8.05 and 8.06.  In performing its functions and duties under this
Agreement, each Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower.

 

Section 8.02.                         Powers; General Immunity.  (a) Duties
Specified.  Each Lender irrevocably authorizes each Agent to take such action on
such Lender’s behalf and to exercise such powers hereunder and under the other
instruments and agreements referred to herein as are specifically delegated to
such Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  The Agents shall have only those duties and
responsibilities which are expressly specified in this Agreement and each may
perform such duties by or through its agents or employees.  The duties of the
Agents shall be mechanical and administrative in nature; and no Agent shall have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Lender or its Affiliates, and nothing in this Agreement, expressed or implied,
is intended to or shall be so construed as to impose upon the Agents any
obligations in respect of this Agreement or the other instruments and agreements
referred to herein except as expressly set forth herein or therein.

 

(b)                        No Responsibility for Certain Matters.  No Agent
shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Loan or any Letter of Credit, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by such Agent to any Lender or by or on behalf of the Borrower
to such Agent or any Lender, or be required to ascertain or inquire as to

 

51

--------------------------------------------------------------------------------


 

the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or the Letters of Credit, or of the existence or possible
existence of any Event of Default or Potential Event of Default.

 

(c)                         Exculpatory Provisions.  Neither any Agent nor any
of their respective officers, directors, employees or agents shall be
responsible or liable to any Lender for any action taken or omitted hereunder or
under the Notes or in connection herewith or therewith unless caused by its or
their gross negligence or willful misconduct.  If an Agent shall request
instructions from any Lender with respect to any act or action (including the
failure to take an action) in connection with this Agreement, such Agent shall
be entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Lenders.  Without
prejudice to the generality of the foregoing, (i) the Agents shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Borrower), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or the other instruments
and agreements referred to herein or therein in accordance with the instructions
of the Required Lenders.  The Agents shall be entitled to refrain from
exercising any power, discretion or authority vested in it under this Agreement
or the other instruments and agreements referred to herein or therein unless and
until it has obtained the instructions of the Required Lenders.

 

(d)                        Agents Entitled to Act as Lender.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, any Agent in its respective individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
and the Letters of Credit, each of JPMorgan Chase, Citibank, N.A., Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include the Agents in their respective
individual capacity.  Each of JPMorgan Chase, Citibank, N.A., Bank of America,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. and their respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
banking, trust, financial advisory or other business with the Borrower or any
Affiliate or Subsidiary of the Borrower as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
or any such Affiliate or Subsidiary for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 

Section 8.03.                         Representations and Warranties; No
Responsibility for Appraisal of Creditworthiness.  Each Lender represents and
warrants that it has made its own independent investigation of the financial
condition and affairs of the Borrower in connection with the making of the Loans
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Borrower.  No Agent shall have any duty or
responsibility either initially or on a continuing basis to make any such
investigation or any such appraisal on behalf of any

 

52

--------------------------------------------------------------------------------


 

Lender or to provide any Lender with any credit or other information with
respect thereto whether coming into its possession before the making of the Loan
or the issuance of the Letter of Credit or any time or times thereafter, and no
Agent shall further have any responsibility with respect to the accuracy of or
the completeness of the information provided to the Lenders.

 

Section 8.04.                         Right to Indemnity.  Each Lender severally
in accordance with its Applicable Percentage agrees to indemnify each Agent and
each Issuing Lender and the officers, directors, employees, agents and advisors
and affiliates of each of them to the extent such Agent or Issuing Lender shall
not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, counsel fees and disbursements)
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against such Agent or Issuing Lender in performing its
duties hereunder or under the Notes or any Letter of Credit or in any way
relating to or arising out of this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from an Agent’s gross negligence or willful misconduct; provided further that
nothing in this Section 8.04 shall affect any right that a Lender may have
against an Issuing Lender under Section 2.12(f)(ii).  If any indemnity furnished
to an Agent or Issuing Lender for any purpose shall, in the opinion of such
Agent or Issuing Lender, be insufficient or become impaired, such Agent or
Issuing Lender may call for additional indemnity and cease, or not commence, to
do the acts indemnified against until such additional indemnity is furnished.

 

Section 8.05.                         Resignation by or Removal of the Agents. 
(a) Any Agent may resign from the performance of all its functions and duties
hereunder at any time by giving 30 days’ prior written notice to the Borrower
and the Lenders.  Such resignation shall take effect upon the acceptance by a
successor Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.  In addition, in the event the Administrative Agent
becomes a Defaulting Lender, the Administrative Agent may be removed by the
Borrower, with the consent of the Required Lenders.

 

(b)                        Upon any such notice of resignation or upon any such
removal, the Required Lenders shall appoint a successor Agent who shall be
satisfactory to the Borrower and shall be an incorporated bank or trust company
with a combined surplus and undivided capital of at least $500 million.

 

(c)                         In the case of resignation of an Agent, if a
successor Agent shall not have been so appointed within said 30 day period, the
resigning Agent, with the consent of the Borrower, shall then appoint a
successor Agent who shall serve in the same capacity as the resigning Agent
until such time, if any, as the Required Lenders, with the consent of the
Borrower, appoint a successor Agent as provided above.

 

Section 8.06.                         Successor Agents.  Any Agent may resign at
any time as provided in Section 8.05 hereof.  Upon any such notice of
resignation, the Required Lenders shall have the right, upon five days’ notice
to the Borrower and subject to Section 8.05 hereof, to appoint a successor
Agent.  Upon the acceptance of any appointment by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and

 

53

--------------------------------------------------------------------------------


 

duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations as an Agent under this Agreement.  After any retiring
Agent’s resignation hereunder as an Agent the provisions of this Article 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement.

 

Section 8.07.                         Other Agents.  Nothing in this Agreement
shall impose upon any Agent other than the Administrative Agent any duty or
liability whatsoever in its capacity as an Agent.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                         Benefit of Agreement.  (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties hereto, provided that
the Borrower may not assign or transfer any of its interest hereunder without
the prior written consent of the Lenders, except as permitted by Section 6.01.

 

(b)                        Any Lender may make, carry or transfer Loans or
Letter of Credit Liabilities at the time owing to it at, to or for the account
of, any of its branch offices or the offices of an Affiliate of such Lender,
provided that doing so shall not cause the Borrower to incur any additional
costs hereunder at the time of such transfer.

 

(c)                         Any Lender may assign its rights and delegate its
obligations under this Agreement and further may sell participations in all or
any part of any Loan or Loans made by it or its Commitment or Letter of Credit
Liabilities at the time owing to it or any other interest herein to another bank
or other entity; provided that (i) in the case of an assignment, such Lender
shall (A) give to the Borrower and the Administrative Agent prior notice thereof
(and the Administrative Agent shall promptly notify each Issuing Lender
thereof), and, in the case of any assignment, the Borrower, the Issuing Lenders
and the Administrative Agent shall, except as set forth in the last sentence of
this Section 9.01(c), have consented thereto (such consent not to be
unreasonably withheld or delayed) and (A) comply with Section 9.01(e) hereof and
thereupon, the assignee (the “Purchasing Lender”) shall have, to the extent of
such assignment (unless otherwise provided thereby), the rights and benefits
described in Section 9.01(e) hereof, and (ii) in the case of a participation,
except as set forth below, (A) the participant shall not have any rights under
this Agreement or any other document delivered in connection herewith (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto); provided that a participation agreement may
provide that a Lender will not agree to any modification, amendment or waiver of
any provision in this Agreement described in clause (i), (iii), or (v) of
Section 9.05(b) without the consent of the participant and (B) all amounts
payable by the Borrower under Sections 2.09(e) and 2.09(h) hereof shall be
determined as if the Lender had not sold such participation.  Except with
respect to interest rate, principal amount of any Loan, fees, scheduled dates
for payment of principal or interest or fees, scheduled termination of
commitments and commitment amounts, a Lender will not in any such participation
agreement restrict its ability to make any modification, amendment or waiver to
this Agreement without the consent of the participant.  Any Lender may furnish
any information concerning the Borrower in possession of such Lender from time
to time to Affiliates of such Lender and to assignees and participants
(including prospective assignees and participants), provided, however, that
(i) except

 

54

--------------------------------------------------------------------------------


 

when such information is furnished to an Affiliate, the furnishing Lender shall
give the Borrower prior notice of any furnishing of non public information
(ii) the recipient shall agree to the terms of this Section 9.01 hereof and
(iii) the furnishing of such information (and the nature, manner and extent
thereof) by any Lender to its Affiliates and such assignees and participants
shall be further governed by the relevant agreement, assignment or participation
agreement relating to such arrangement, assignment or participation, as the case
may be.  Notwithstanding anything to the contrary in the foregoing, (A) any
Lender may, without the consent of the Borrower or the Administrative Agent,
assign any of its rights and interests in Loans hereunder to (x) a federal
reserve bank, (y) another Lender (other than a Defaulting Lender) or (z) any
Affiliate of such Lender; (B) no consent of the Borrower to an assignment shall
be required if at the time an Event of Default exists; (C) the Borrower shall be
deemed to have consented to any assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within fifteen Business
Days after having received notice thereof, and (D) no assignment may be made to
(x) the Borrower or any of its Affiliates or (y) to a natural person.

 

(d)                        Except pursuant to an assignment permitted by this
Agreement but only to the extent set forth in such assignment, no Lender shall,
as between the Borrower and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, transfer or negotiation of, or granting of
participations in, all or any part of the Loans or Commitment of or Letter of
Credit Liabilities at the time owing to that Lender or other obligations owed to
such Lender.

 

(e)                         Subject to Section 9.01(c), any Lender may at any
time assign to one or more Lenders or other financial institutions all, or a
proportionate part of all, of its rights and obligations under this Agreement,
provided that (i) the minimum amount of such assignment shall be equivalent to
(A) if the Purchasing Lender is not a Lender hereunder, $10,000,000 or the
aggregate amount of the assigning Lender’s Commitment, whichever is less and
(B) if the Purchasing Lender is a Lender hereunder, $5,000,000 or the aggregate
amount of the assigning Lender’s Commitment, whichever is less and (ii) after
giving effect to such assignment, the Commitment of the assigning Lender is
equivalent to not less than $10,000,000, unless such assigning Lender shall have
assigned all of its rights and obligations under this Agreement.  Any assignment
made pursuant to Section 9.01(c) hereof shall be made pursuant to a Transfer
Supplement, substantially in the form of Exhibit G annexed hereto, executed by
the Purchasing Lender, the transferor Lender, the Borrower and the
Administrative Agent.  Upon (i) such execution of such Transfer Supplement,
(ii) delivery of an executed copy thereof to the Borrower, (iii) payment by such
Purchasing Lender to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Purchasing Lender, and
(iv) payment by such Purchasing Lender or transferor Lender (as they shall
mutually agree) to the Administrative Agent of a non refundable fee of $3,500 to
cover administrative and other expenses which may be incurred in connection with
such assignment, such Purchasing Lender shall for all purposes be a Lender party
to this Agreement and shall have the rights (including without limitation the
benefits of Sections 2.09 and 2.10) and obligations of a Lender under this
Agreement to the same extent as if it were an original party hereto and thereto
with the pro rata Share of the applicable Commitment set forth in such Transfer
Supplement, and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required.  Such Transfer Supplement shall be
deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Lender and the resulting adjustment
of pro rata Shares arising from the purchase by such Purchasing Lender of all or
a

 

55

--------------------------------------------------------------------------------


 

portion of the rights and obligations of such transferor Lender under this
Agreement and the Loans.  Upon the consummation of any transfer to a Purchasing
Lender pursuant to this paragraph (e), the transferor Lender, the Administrative
Agent and the Borrower shall make appropriate arrangements so that, if
requested, a replacement Note is issued to such transferor Lender and a new Note
or, as appropriate, a replacement Note, if requested, issued to such Purchasing
Lender, in each case in principal amounts reflecting their pro rata Shares or,
as appropriate, their outstanding Loans, as adjusted pursuant to such Transfer
Supplement.  Notwithstanding anything to the contrary contained in this
Agreement, neither the Borrower nor any of its Affiliates nor any Defaulting
Lender may be a Purchasing Lender.

 

(f)                          Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
clearly demonstrable error, and such Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

Section 9.02.                         Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to promptly pay
(a) all the actual and reasonable out of pocket costs and expenses of the Agents
in connection with the negotiation, preparation and execution of this Agreement;
(b) the reasonable fees, expenses and disbursements of Davis, Polk & Wardwell
LLP, special counsel to the Agents, in connection with the negotiation,
preparation, execution and administration of this Agreement, the Loans and any
amendments and waivers hereto or thereto; and (c) all costs and expenses
(including attorneys’ fees, expenses and disbursements, and costs of settlement)
incurred by the Lenders (including any Issuing Lender) in enforcing any
obligations of or in collecting any payments due from the Borrower hereunder by
reason of the occurrence of any Event of Default or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings or otherwise.

 

Section 9.03.                         Indemnity.  In addition to the payment of
expenses pursuant to Section 9.02 hereof, whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to indemnify, pay
and hold each Agent and each Lender (including any Issuing Lender) and the
officers, directors, employees, agents, advisors and affiliates of each of them
(collectively called the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees, expenses and disbursements
of counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Indemnitee shall be designated a party thereto), which may be imposed on,
incurred by, or

 

56

--------------------------------------------------------------------------------


 

asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or any Letter of Credit, the Lenders’ agreement to make the Loans
or the use or intended use of the proceeds of any of the Loans or Letters of
Credit hereunder (the “indemnified liabilities”); provided that, the Borrower
shall have no obligation to any Indemnitee hereunder to the extent that such
indemnified liabilities are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of that Indemnitee.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy or otherwise,
the Borrower shall contribute the maximum portion which it is permitted to pay
and satisfy under applicable law, to the payment and satisfaction of all
indemnified liabilities incurred by the Indemnitees or any of them.

 

Section 9.04.                         Setoff.  Each Lender agrees that if it
shall, by exercising any right of set-off or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest then
due with respect to the Loans and Letter of Credit Liabilities held by it which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest then due with respect to the Loans
and Letter of Credit Liabilities held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the
Loans and Letter of Credit Liabilities held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans and Letter of Credit
Liabilities held by the Lenders shall be shared by the Lenders pro rata;
provided that nothing in this Section shall impair the right of any Lender to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Agreement.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan or Letter of Credit Liability, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.

 

Section 9.05.                         Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Agreement or any
Note or Letter of Credit or consent to any departure by the Borrower therefrom
shall in any event be effective without the written concurrence of the Required
Lenders; provided that (a) any amendment, modification, termination or waiver
(i) of any provision that expressly requires the approval or concurrence of all
Lenders, (ii) of any provision that affects the definition of “Required Lenders”
or (iii) of any of the provisions contained in Section 7.01 hereof and this
Section 9.05, shall be effective only if evidenced by a writing signed by or on
behalf of all Lenders, and (b) any amendment, modification, termination or
waiver (i) of any provision that increases the principal amount of the
Commitments or the Loans, changes a Lender’s pro rata Share, affects the
definition of “Termination Date” or postpones (except as expressly provided in
Section 2.12) the expiry date of any Letter of Credit, (ii) that permits an
extension of the Commitment of any Lender pursuant to
Section 2.01(d)(ii) without the approval of such Lender, (iii) that decreases
the amount or changes the due date of any amount payable in respect of the fees
payable hereunder, (iv) of any of the provisions contained in Sections
2.09(b) and 2.09(c) hereof or (v) that decreases the principal of or interest
rates borne by the Loans or the amount to be reimbursed in respect of any

 

57

--------------------------------------------------------------------------------


 

Letter of Credit or any interest thereon, or postpones the payment of principal
or interest due on the Loans or for reimbursement in respect of any Letter of
Credit, shall be effective only if evidenced by a writing signed by or on behalf
of each Lender affected thereby; provided that no consent of any Defaulting
Lender shall be required pursuant to clause (a) above as to any modification
that does not adversely affect such Defaulting Lender in a non-ratable manner. 
No amendment, modification, termination or waiver of any provision of Article 8
hereof or any of the rights, duties, indemnities or obligations of any Agent, as
agent shall be effective without the written concurrence of such Agent.  No
amendment, modification, termination or waiver of any provision of Section 2.12
shall be effective without the written concurrence of the Administrative Agent
and the Issuing Lenders.  The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 9.05 shall be binding upon each
present or future Lender and, if signed by the Borrower, on the Borrower.

 

Section 9.06.                         Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitation of, another
covenant shall not avoid the occurrence of an Event of Default or Potential
Event of Default if such action is taken or condition exists.

 

Section 9.07.                         Notices.  Unless otherwise provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, telexed or
sent by United States mail and shall be deemed to have been given when delivered
in person, upon receipt of telecopy or telex or four Business Days after
depositing it in the United States mail, registered or certified, with postage
prepaid and properly addressed; provided that notices to the Administrative
Agent shall not be effective until received by the Administrative Agent.  For
the purposes hereof, the addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 9.07) shall be: (a) in
the case of the Borrower, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of the Administrative Agent, at its
address, facsimile number or telex number in New York City set forth on the
signature pages hereof, (c) in the case of any Lender, at its address, facsimile
number or telex number set forth in its Administrative Questionnaire or (d) in
the case of any party, at such other address, facsimile number or telex number
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower.

 

Section 9.08.                         Survival of Warranties and Certain
Agreements.  (a) All agreements, representations and warranties made herein
shall survive the execution and delivery of this Agreement and the making of the
Loans and the issuances of the Letters of Credit hereunder.

 

(b)                        Notwithstanding anything in this Agreement or implied
by law to the contrary, the agreements of the Borrower set forth in Sections
2.09(e), 2.09(h), 2.14, 9.02 and 9.03 and the agreements of Lenders set forth in
Sections 8.02(c), 8.04, 9.04 and 9.05 shall survive the

 

58

--------------------------------------------------------------------------------


 

payment of the Loans, the reduction of the Letter of Credit Liabilities to zero
and the termination of this Agreement.

 

Section 9.09.                         USA PATRIOT Act Notice.  Each Lender that
is subject to the USA PATRIOT Act and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the USA PATRIOT Act, it may be required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the USA PATRIOT Act.

 

Section 9.10.                         Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of any Lender in the exercise of
any power, right or privilege hereunder or the Loans or Letters of Credit shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing under
this Agreement or the Loans or the Letters of Credit are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

Section 9.11.                         Severability.  In case any provision in or
obligation under this Agreement or Loan shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations thereof, or of such provision or
obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 9.12.                         Obligations Several; Independent Nature of
Lenders’ Rights.  The obligation of each Lender hereunder is several, and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement and no action taken by the
Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

Section 9.13.                         Headings.  Section and subsection headings
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose or be given
any substantive effect.

 

Section 9.14.                         Applicable Law, Consent to Jurisdiction,
Limitation of Liability.

 

(a)                        THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)                        ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER
WITH RESPECT TO THIS AGREEMENT OR THE NOTES MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE CITY OF NEW

 

59

--------------------------------------------------------------------------------


 

YORK, BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT THE
BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY,
AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(c)                         No Indemnitee shall be liable for any damages to the
Borrower arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent the liability of such person is found in a final ruling by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

 

Section 9.15.                         Successors and Assigns.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and assigns of the Lenders.  The terms and provisions of this Agreement shall
inure to the benefit of any assignee or transferee of the Loans and in the event
of such transfer or assignment, the rights and privileges herein conferred upon
the Lenders shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions hereof.  The Borrower’s rights
hereunder may not be assigned without the written consent of all the Lenders
except pursuant to a merger, consolidation or sale, lease or transfer of assets
permitted by Section 6.01 hereof.  The Lenders’ rights of assignment are limited
by and subject to Section 9.01 hereof.  The Borrower may, in its sole
discretion, upon ten (10) days’ prior written notice, replace any of the Lenders
with one or more Lenders provided that (i) the Lender being replaced has
concurrently therewith been paid in full all amounts due to such Lender
hereunder, (ii) the full amount of the Commitments remains unchanged and
(iii) the percentages of the total Commitments allocated to each other Lender
(or any successors thereto) remains unchanged unless the prior written consent
from such Lender has been obtained.  Any such Lender so replaced shall, upon
written request of the Borrower, execute and deliver such instruments and
agreements as are reasonably necessary to accomplish the same.

 

Section 9.16.                         Counterparts; Effectiveness; Integration. 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  This Agreement shall become effective on such date
(the “Effective Date”) as (i) a counterpart hereof shall be executed by each of
the parties hereto and copies hereof shall be delivered to the Borrower and the
Administrative Agent and (ii) the conditions set forth in Section 3.01 shall be
satisfied.  This Agreement and the Notes (and, as applicable, the fee letters
entered into in connection herewith) constitute the entire contract among the
parties

 

60

--------------------------------------------------------------------------------


 

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

Section 9.17.                         No Fiduciary Duty.  The Borrower agrees
that in connection with all aspects of the Loans contemplated by this Agreement
and any communications in connection therewith, the Borrower and its
Subsidiaries, on the one hand, and the Agents, the Lenders and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of any Agent, Lender or
Affiliate, and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

 

[Signature pages follow]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

Borrower:

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

Name:

Mary F. Lovejoy

 

Title:

VP & Treasurer

 

 

 

 

 

 

 

Notice Address:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Treasurer

 

 

 

Telephone No. (401) 457-6009

Telecopy No. (401) 457-3533

 

 

 

 

 

with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel

 

 

 

Website for the delivery of information
pursuant to Section 5.01(b)(iv):

 

http://www.textron.com

 

62

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as Lender

 

 

 

 

 

By:

/s/ Mary Gherty

 

Name:

Mary Gherty

 

Title:

Managing Director

 

 

 

 

 

 

 

Notice Address:

 

JPMorgan Chase Bank, N.A.

 

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue

 

New York, New York 10179

 

Attention: Heshan Wanigasekera

 

 

 

Telephone No. (302) 634-4166

 

Telecopy No. (302) 634-8459

 

E-mail: heshan.s.wanigasekera@jpmorgan.com

 

63

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Lender

 

 

 

 

 

By:

/s/ Lindsay Kim

 

Name:

Lindsay Kim

 

Title:

Assistant Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name:

Michael Vondriska

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Maria Iarriccio

 

Name:

Maria Iarriccio

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Donald G. Cassidy, Jr.

 

Name:

Donald G. Cassidy, Jr.

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

By:

/s/ David Kee

 

Name:

David Kee

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Robert C. Mayer, Jr.

 

Name:

Robert C. Mayer, Jr.

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Lender

 

 

 

 

 

By:

/s/ Michael Nardo

 

Name:

Michael Nardo

 

Title:

Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Thomas Molitor

 

Name:

Thomas Molitor

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Charles R. Davis

 

Name:

Charles R. Davis

 

Title:

Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

112,500,000

 

Bank of America, N.A.

 

$

112,500,000

 

Citibank, N.A.

 

$

112,500,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

112,500,000

 

Goldman Sachs Bank USA

 

$

80,000,000

 

Morgan Stanley Bank, N.A.

 

$

80,000,000

 

The Bank of New York Mellon

 

$

80,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

80,000,000

 

US Bank, National Association

 

$

80,000,000

 

PNC Bank, National Association

 

$

55,000,000

 

Wells Fargo Bank, N.A.

 

$

55,000,000

 

The Northern Trust Company

 

$

40,000,000

 

Total

 

$

1,000,000,000

 

 

65

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate” , “Eurodollar Margin” , “Base Rate Margin” and
“Letter of Credit Fee Rate” means, for any date, the rate set forth below in the
row opposite such term and under the column corresponding to the “Pricing Level”
at such date:

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate

 

0.125

%

0.175

%

0.225

%

0.25

%

0.30

%

Eurodollar Margin

 

1.00

%

1.075

%

1.275

%

1.50

%

1.70

%

Base Rate Margin

 

0.00

%

0.075

%

0.275

%

0.50

%

0.70

%

Letter of Credit Fee Rate

 

1.00

%

1.075

%

1.275

%

1.50

%

1.70

%

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Level I Pricing” applies at any date if, at such date, the Borrower’s long-term
debt is rated BBB+ or higher by S&P, Baa1 or higher by Moody’s and BBB+ or
higher by Fitch.

 

“Level II Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB by S&P, Baa2 by Moody’s and BBB by Fitch.

 

“Level III Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB- by S&P, Baa3 by Moody’s and BBB- by Fitch.

 

“Level IV Pricing” applies at any date, if at such date, the Borrower’s
long-term debt is rated BB+ by S&P, Ba1 by Moody’s and BB+ by Fitch.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Fitch” means Fitch Ratings Ltd.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded.  The rating in effect at any date
is that in effect at the close of business of such date.

 

--------------------------------------------------------------------------------


 

If the Borrower is split-rated, then for purposes of determining the applicable
Pricing Level, (a) if the S&P and Moody’s ratings are the same, all three
ratings will be deemed to be at that level, (b) if the S&P and Moody’s ratings
are not the same, and the ratings differential is one level, all three ratings
will be deemed to be at the higher level of S&P and Moody’s and (c) if the S&P
and Moody’s ratings are not the same and the ratings differential is two levels
or more, all three ratings will be deemed to be at a level one notch lower than
the higher of S&P and Moody’s.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.15
EXISTING LETTERS OF CREDIT

 

Issuing Lender: Bank of America

 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

Cessna Aircraft Company

 

Bank One

 

124175

 

USD

 

197,804.82

 

 

 

12/15/13

 

Cessna Aircraft Company

 

Bank of New York

 

3012779

 

USD

 

8,973,589.04

 

 

 

11/03/13

 

Cessna Aircraft Company

 

Wells Fargo Bank

 

149045

 

USD

 

2,434,520.55

 

11/01/99

 

11/03/13

 

 

Issuing Lender:  JPMorgan Chase

 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

Textron Inc.

 

The Travelers Indemnity Company

 

TPTS-576869

 

USD

 

1,820,000

 

11/19/07

 

11/28/14

 

Textron Inc.

 

Airlines Reporting Corporation

 

TPTS-576166

 

USD

 

20,000

 

3/8/07

 

3/7/14

 

Textron Inc.

 

Willowbrook LLC

 

TPTS-539798

 

USD

 

103,150.14

 

5/6/09

 

5/5/14

 

Textron Inc.

 

The Travelers Indemnity Company

 

TFTS-523530

 

USD

 

678,000

 

1/5/10

 

1/4/14

 

Textron Inc.

 

National Union Fire Insurance Co, et al.

 

TFTS-523531

 

USD

 

1,500,000

 

1/14/10

 

1/7/14

 

Textron Inc.

 

United States Aviation

 

TPTS-522681

 

USD

 

15,000,000

 

8/28/09

 

8/28/14

 

Textron Inc.

 

Sutton Brook Disposal Area

 

TPTS-522872

 

USD

 

778,021

 

9/22/09

 

9/1/14

 

 

--------------------------------------------------------------------------------


 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

Textron Inc.

 

Liberty Mutual Insurance Company

 

TPTS-538407

 

USD

 

1,734,228

 

3/17/09

 

4/01/14

 

Textron Inc.

 

Insurance Company of North America

 

TPTS-539567

 

USD

 

1,250,000

 

4/9/09

 

4/9/14

 

Textron Inc.

 

LaSalle Bank National Association

 

TPTS-539742

 

USD

 

431,724.73

 

4/28/09

 

4/23/14

 

Textron Inc.

 

1st Vara Federal de Petropolis

 

TPTS-539799

 

BRL

 

280,000

 

5/21/09

 

4/12/14

 

Textron Inc.

 

TPC Partnership

 

TPTS-576191

 

USD

 

23,403

 

7/17/07

 

9/30/14

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A to
Credit Agreement

 

TEXTRON INC.

 

PROMISSORY NOTE

 

New York, New York

, 20        

 

FOR VALUE RECEIVED, the undersigned TEXTRON INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to                              or
registered assigns (the “Payee”) for the account of its Applicable Lending
Office, on the maturity date provided for in the Credit Agreement, the unpaid
principal amount of each Loan made by the Payee to the Borrower pursuant to the
Credit Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
dated as of October 4, 2013 (such Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) among the Borrower, the Lenders listed therein, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agent.

 

This Note is one of the Borrower’s “Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.  Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
Dollars in same day funds, in accordance with the terms of the Credit
Agreement.  Each of the Payee and any subsequent holder of this Note agrees, by
its acceptance hereof, that before disposing of this Note or any part thereof it
will make a notation on the Schedule attached hereto of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, however, that the failure to make a notation of any payment made
on this Note shall not limit or otherwise affect the obligation of the Borrower
hereunder with respect to payments of principal or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding

 

--------------------------------------------------------------------------------


 

Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note; provided, however, that in the event that
the day on which payment relating to a Eurodollar Rate Loan is due is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, then the due date thereof shall be the next preceding
Business Day.

 

This Note is subject to prepayment at the option of the Borrower as provided in
Section 2.07(b) of the Credit Agreement.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be (shall automatically become and be declared to
be, in the case of certain Events of Default relating to bankruptcy matters),
due and payable in the manner, upon the conditions and with the effect provided
in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

The Borrower promises to pay all costs and expenses, including attorneys’ fees,
all as provided in Section 9.02 of the Credit Agreement, incurred in the
collection and enforcement of this Note.  The Borrower hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives diligence, presentment, protest, demand and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

The Credit Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOANS AND PRINCIPAL PAYMENTS SCHEDULE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B to
Credit Agreement

 

OPINION OF COUNSEL

 

FOR THE

 

BORROWER

 

[Letterhead of Textron Inc.]

 

[DATE]

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
        and
The Lenders Party to the
Credit Agreement Referenced Below

 

Re:     Textron Inc. — Credit Agreement dated as of October 4, 2013

 

Ladies and Gentlemen:

 

I am the General Counsel of Textron Inc., a Delaware corporation (the
“Company”).  This opinion is rendered to you pursuant to Section 3.01(b) of the
Credit Agreement dated as of October 4, 2013 (the “Credit Agreement”) by and
among the Company, certain lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity the “Agent”) and a Lender.  Each
capitalized term used and not defined herein has the meaning assigned to that
term in the Credit Agreement.

 

In rendering this opinion, I have examined a copy identified to my satisfaction
as being a true copy, of the Credit Agreement, including the Exhibits and
Schedules thereto.

 

I have assumed without independent investigation that:

 

(a)   The signatures on all documents examined by me are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to me as originals
are authentic and the documents submitted to me as certified or reproduction
copies conform to the originals;

 

--------------------------------------------------------------------------------


 

(b)   The Company is a validly existing corporation in good standing under the
laws of the State of Delaware, has all requisite power to execute and deliver
the Credit Agreement and to perform its obligations thereunder, the execution
and delivery of the Credit Agreement by the Company and performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and except as specifically addressed in my opinions in paragraph 2 below,
do not violate any law, regulation, order, judgment or decree applicable to the
Company, and the Credit Agreement has been duly executed and delivered by the
Company; and

 

(c)   There are no agreements or understandings between or among any of the
parties to the Credit Agreement or third parties that would expand, modify or
otherwise affect the terms of the Credit Agreement or the respective rights or
obligations of the parties thereunder.

 

In rendering this opinion, I have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to my
satisfaction, of such records, agreements, certificates, instruments and other
documents as I have considered necessary or appropriate for purposes of this
opinion.  As to certain factual matters, I have relied to the extent I deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Credit Agreement, a certificate of an officer
of the Company, a copy of which is attached hereto, or certificates obtained
from public officials and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, I am
of the opinion that:

 

1.     The Credit Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms.

 

2.     The execution and delivery by the Company of the Credit Agreement, and
performance of its obligations thereunder do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York under, any law or regulation of the State of New
York applicable to the Company that, in my experience, is generally applicable
to transactions in the nature of those contemplated by the Credit Agreement.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.    I render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York. This opinion is limited to the

 

B-2

--------------------------------------------------------------------------------


 

effect of the current state of the laws of the State of New York and the facts
as they currently exist.  I assume no obligation to revise or supplement this
opinion in the event of future changes in such laws or the interpretations
thereof or such facts.  I express no opinion regarding the Securities Act of
1933, as amended, the Investment Company Act of 1940 or any other federal or
state securities laws or regulations.

 

B.    My opinions are subject to (i) the effect of any bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws affecting the rights and
remedies of creditors generally (including, without limitation, the effect of
statutory or other laws regarding fraudulent transfers or preferential
transfers) and (ii) general principles of equity, including without limitation
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

C.    I express no opinion regarding (a) the effectiveness of (i) any waiver
(whether or not stated as such) under the Credit Agreement of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Credit Agreement of rights of any party, or
duties owing to it, that is broadly or vaguely stated or does not describe the
right or duty purportedly waived with reasonable specificity; (iii) provisions
relating to indemnification, exculpation or contribution, to the extent such
provisions may be held unenforceable as contrary to public policy or federal or
state securities laws or due to the negligence or willful misconduct of the
indemnified party; (iv) any provision in the Credit Agreement waiving the right
to object to venue in any court; (v) any agreement to submit to the jurisdiction
of any Federal Court; (vi) any waiver of the right to jury trial;  (vii) any
provision purporting to establish evidentiary standards; (viii) any provision to
the effect that every right or remedy is cumulative and may be exercised in
addition to any other right or remedy or that the election of some particular
remedy does not preclude recourse to one or more others; (ix) any right of
setoff to the extent asserted by a participant in the rights of a Lender under
the Credit Agreement; or (b) the availability of damages or other remedies not
specified in the Credit Agreement in respect of breach of any covenants (other
than covenants relating to the payment of principal, interest, indemnities and
expenses).  In addition, I advise you that some of the provisions of the Credit
Agreement may not be enforceable by a Lender acting individually (as opposed to
the Lenders acting through the Agent).

 

This opinion is rendered as of the date hereof to the Lenders in connection with
the Credit Agreement and may not be relied upon by any person other than the
Lenders or by the Lenders in any other context.  The Lenders may not furnish
this opinion or copies hereof to any other person except (i) to bank examiners
and

 

B-3

--------------------------------------------------------------------------------


 

other regulatory authorities should they so request in connection with their
normal examinations, (ii) to the independent auditors and attorneys of the
Lenders, (iii) pursuant to order or legal process of any court or governmental
agency, (iv) in connection with any legal action to which any Lender is a party
arising out of the transactions contemplated by the Credit Agreement, or (v) any
potential permitted assignee of or participant in the interest of any Lender
under the Credit Agreement for its information.  This opinion may not be quoted
without my prior written consent.  Notwithstanding the foregoing, parties
referred to in clause (v) of this paragraph who become Lenders after the date
hereof may rely on this opinion as if it were addressed to them (provided that
such delivery shall not constitute a re-issue or reaffirmation of this opinion
as of any date after the date hereof).

 

Very truly yours,

 

B-4

--------------------------------------------------------------------------------


 

Textron Inc.
Officer’s Certificate

[Date]

 

The undersigned, Mary F. Lovejoy, does hereby certify to E. Robert Lupone, Esq.,
General Counsel of Textron Inc., a Delaware corporation (the “Company”), in her
capacity as an officer of the Company, in connection with the Credit Agreement
dated as of October 4, 2013 (the “Credit Agreement”) by and among the Company,
certain lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity the “Agent”) and a Lender, as follows:

 

1.     I am the duly elected and incumbent Vice President and Treasurer of the
Company and am authorized to execute this Certificate on behalf of the Company.

 

2.     I recognize and acknowledge that this Certificate is being furnished to
E. Robert Lupone in connection with the delivery of his legal opinion of even
date herewith pursuant to Section 3.01(b) of the Credit Agreement (the
“Opinion”).  I further understand that E. Robert Lupone is relying to a material
degree on this Certificate in rendering that opinion.  On behalf of the
Company, I hereby authorize such reliance.

 

3.     I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.     To the best of my knowledge, each and all of the representations and
warranties as to factual matters relating to the Company contained in the Credit
Agreement are true and correct in all material respects as of the date of such
agreement and as of the date hereof.

 

5.     To the best of my knowledge, there are no agreements or understandings
between or among the Agent, the Lenders, the Company, the Company’s Subsidiaries
or third parties that would expand, modify or otherwise affect the terms of the
Credit Agreement referred to in the Opinion or the respective rights or
obligations of the parties thereunder.

 

Capitalized terms used herein and not defined herein have the meanings given to
such terms in the Credit Agreement.  A copy of this Certificate executed and
delivered by facsimile or email transmission shall be valid for all purposes.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
date first set forth above.

 

 

 

 

Name: Mary F. Lovejoy

 

Title: Vice President and Treasurer

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C to
Credit Agreement

 

OPINION OF COUNSEL

 

FOR THE

 

BORROWER

 

[Letterhead of Textron Inc.]

 

[DATE]

 

JPMorgan Chase Bank, N.A.
     as Administrative Agent
383 Madison Avenue
New York, New York 10179
     and
The Lenders Party to the
Credit Agreement Referenced Below

 

Re:                             Credit Agreement dated as of October 4, 2013
among Textron Inc., the Lenders named therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agent

 

Ladies and Gentlemen:

 

I am the Senior Associate General Counsel of Textron Inc., a Delaware
corporation (the “Borrower”).  This opinion is rendered to you pursuant to
Section 3.01(b) of the Credit Agreement dated as of October 4, 2013 (the “Credit
Agreement”) among the Borrower, the Lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent (“Agent”), Citibank, N.A. and
Bank of America, N.A., as Syndication Agents, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Documentation Agent.  The undersigned has prepared this opinion
and delivered it to the Lenders for their benefit at the request of the
Borrower.  Unless otherwise defined herein, capitalized terms used herein have
the meanings set forth in the Credit Agreement.

 

In my capacity as Senior Associate General Counsel I have examined originals, or
copies identified to my satisfaction, of such records, documents or other
instruments as in my judgment are necessary or appropriate to enable me to

 

--------------------------------------------------------------------------------


 

render the opinions expressed below.  I am familiar, either directly or by
inquiry of other officers or employees of the Borrower and its Subsidiaries or
others, and/or through examination of the Borrower’s and its Subsidiaries’ books
and records, with the business, affairs and records of the Borrower and its
Subsidiaries requisite to giving this opinion.  Where and as this opinion states
conclusions based upon the absence of facts, I have received in the course of my
employment no contrary information and would expect to receive such information
if an officer of the Borrower had notice thereof.

 

I have been furnished with, and have obtained and relied without independent
investigation upon, such certificates and assurances from public officials as I
have deemed necessary or appropriate.  In my examinations, I have assumed
(a) the genuineness of all signatures as to all parties other than the Borrower,
the conformity to original documents of all documents submitted to them as
copies or drafts and the authenticity of such originals of such latter
documents, (b) as to all Persons other than the Borrower, the due completion,
execution, acknowledgment as indicated thereon and delivery of documents recited
herein and therein and the validity and enforceability against all parties
thereto, and (c) that each Person other than the Borrower which is a party to
the Credit Agreement has full power, authority and legal right, under its
charter and other governing documents, corporate legislation and the laws of its
jurisdiction of incorporation, to perform its respective obligations under the
Credit Agreement.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary.  I am opining herein only as to the United
States federal laws and the corporate laws of the State of Delaware.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that:

 

1.             The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of Delaware.  The Borrower has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into the Credit
Agreement and to carry out the transactions contemplated thereby.

 

2.             The Borrower is in good standing wherever necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be in good standing has not had and will not have a Material Adverse
Effect.

 

3.             The execution, delivery and performance of the Credit Agreement
and the borrowing of the Loans and the request for the issuance of each Letter
of Credit have been duly authorized by all necessary corporate action by the
Borrower.

 

C-2

--------------------------------------------------------------------------------


 

4.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the issuance, delivery and performance of the Notes issued
thereunder today and the borrowing of the Loans and the request for the issuance
of each Letter of Credit do not and will not (i) violate any provision of law
applicable to the Borrower, except to the extent such violation would not
reasonably be expected to result in a Material Adverse Effect, (ii) violate the
Restated Certificate of Incorporation or Amended and Restated By-laws of the
Borrower, (iii) to my knowledge (after inquiry), violate any order, judgment or
decree of any court or other agency of government binding on the Borrower,
except to the extent such violation would not reasonably be expected to result
in a Material Adverse Effect, (iv) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries that is filed
as an exhibit to the most recent Form 10-K filed by the Borrower with the
Securities and Exchange Commission, except to the extent such violation would
not reasonably be expected to result in a Material Adverse Effect, (v) result in
or require the creation or imposition of any material Lien upon any of the
material properties or assets of the Borrower or any of its Subsidiaries under
any such Contractual Obligation or (vi) require any approval of stockholders or
any approval or consent of any Person under any such Contractual Obligation.

 

5.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the issuance, delivery and performance by the Borrower of
the Notes to be issued by the Borrower today will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body other than any
such registration, consent, approval, notice or other action which (i) has been
or, with respect to filings with the Securities and Exchange Commission, will be
duly made, given or taken or (ii) the failure to make, obtain, give or take
would not reasonably be expected to result in a Material Adverse Effect.

 

6.             Except as disclosed in the Financial Statements delivered to the
Lenders pursuant to Section 4.03 of the Credit Agreement, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries which is probable of being successful
and which would have Material Adverse Effect.

 

7.             The Borrower is not subject to any federal or state statute or
regulation limiting its ability to incur Indebtedness for money borrowed as
contemplated by the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

8.             Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

I am furnishing this opinion to you solely in connection with the entry by the
Borrower into the Credit Agreement; the opinion is solely for your benefit and
is not to be used, circulated, quoted or otherwise referred to for any other
purpose without my express permission.

 

 

Very truly yours,

 

 

C-4

--------------------------------------------------------------------------------


 

Exhibit D to
Credit Agreement

 

[Letterhead of
Davis Polk & Wardwell LLP]

 

[Date]

 

To the Lenders and the Agents
Referred to Below
c/o JPMORGAN CHASE BANK, N.A.
           as Administrative Agent
383 Madison Avenue
New York, New York 10179

 

Dear Sirs:

 

We have participated in the preparation of the Credit Agreement dated as of
October 4, 2013 (the “Credit Agreement”) among Textron Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), Citibank, N.A. and
Bank of America, N.A., as Syndication Agents (the “Syndication Agents”), and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents (the “Documentation
Agent” and together with the Administrative Agent and the Syndication Agents,
the “Agents”), and have acted as special counsel for the Agents for the purpose
of rendering this opinion pursuant to Section 3.01(c) of the Credit Agreement. 
Terms defined in the Credit Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

 

Upon the basis of the foregoing, we are of the opinion that:

 

1.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate action.

 

--------------------------------------------------------------------------------


 

2.             The Credit Agreement constitutes a valid and binding agreement of
the Borrower and each Note to be issued thereunder today constitutes a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.

 

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the federal laws of the United
States of America and the General Corporation Law of the State of Delaware.  In
giving the foregoing opinion, we express no opinion as to the effect (if any) of
any law of any jurisdiction (except the State of New York) in which any Lender
is located which limits the rate of interest that such Lender may charge or
collect.

 

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by any other Person without our prior written consent.

 

 

Very truly yours,

 

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E-1 to
Credit Agreement

 

FORM OF NOTICE OF BORROWING

 

Pursuant to Section 2.01(b) of that certain Credit Agreement dated as of
October 4, 2013 among Textron Inc., a Delaware corporation (the “Borrower”), the
Lenders listed therein (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”), Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agent (such Agreement as amended to the date hereof being the “Credit
Agreement”), this represents the undersigned Borrower’s request to borrow on
                    , 20     from the Lenders in accordance with each Lender’s
Pro Rata share                      as [Base Rate/Eurodollar Rate] Loans.  [The
initial Interest Period for such Loans is requested to be a                     
period.]  The proceeds of such Loans are to be deposited in the Borrower’s
account designated below.  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

Dated:

 

 

TEXTRON INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Account Designation

 

 

Name of Bank:

 

 

Account Number:

 

--------------------------------------------------------------------------------


 

Exhibit E-2 to
Credit Agreement

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement dated as of October 4, 2013 (as
amended to the date hereof, the “Credit Agreement”) among Textron Inc. (the
“Borrower”), the Lenders listed therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agent, this
represents the undersigned Borrower’s request [A:  to convert
$                   in principal amount of presently outstanding Base Rate Loans
with an Interest Payment Date of                     , 20     to Eurodollar Rate
Loans on                     , 20    .  The Interest Period for such Eurodollar
Rate Loans commencing on such Interest Payment Date is requested to be a
                     period.] [B:  to continue as Eurodollar Rate Loans
                     in principal amount of presently outstanding [Eurodollar
Rate] Loans with an Interest Payment Date of                     , 20    .  The
Interest Period for such Eurodollar Rate Loans commencing on such Interest
Payment Date is requested to be a                      period.](1)

 

Dated:

 

 

TEXTRON INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Insert A or B with appropriate insertions.

 

--------------------------------------------------------------------------------


 

Exhibit F to
Credit Agreement

 

TEXTRON INC.

 

Compliance Certificate

 

With reference to the provisions of Section 5.01 of the Credit Agreement (the
“Agreement”) dated as of October 4, 2013, as amended, among Textron Inc. (the 
“Borrower”), the Lenders listed therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agent, the
undersigned, being the [Vice President and Controller (Principal Accounting
Officer)] of the Borrower, hereby certifies that:

 

(a)                                 the consolidated balance sheet at [insert
date] and the related consolidated statements of income and cash flows for the
year then ended which were included in the accompanying Annual Report on
Form 10-K/10-Q for the [year/quarter] ended [insert date], present fairly the
consolidated financial position of Textron Inc. at [insert date] and the
consolidated results of its operations and its cash flows for the year then
ended, in conformity with generally accepted accounting principles which have
been applied on a consistent basis during the period except as noted in such
Report;

 

(b)                                 with respect to Section 6.03 of the
Agreement, the Consolidated Indebtedness of Textron Manufacturing did not exceed
an amount equal to 65% of Consolidated Capitalization (as such terms are defined
in the Agreement) as at [insert date] (see Schedule A attached hereto);

 

(c)                                  with respect to Section 6.05(b) of the
Agreement, the Finance Company Leverage Ratio did not at any time exceed 9 to 1
as at [insert date] (see Schedule A attached hereto); and

 

(d)                                 the undersigned has reviewed the terms of
the Agreement and has made, or caused to be made under the undersigned’s
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its consolidated subsidiaries during the accounting period
covered by the above-referenced financial statements and the undersigned has no
knowledge of the existence as at the date of this certificate of any condition
or event which constitutes an Event of Default or a Potential Event of Default
(as such terms are defined in the Agreement).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this        day of
                  ,         .

 

 

 

 

[Vice President and Controller]

 

F-2

--------------------------------------------------------------------------------


 

Schedule A

 

TEXTRON INC.
Financial Covenant
(in millions)

 

 

 

[Insert Date]

 

Section 6.03 -

 

 

 

Consolidated Indebtedness of Textron Manufacturing

 

$

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

Consolidated Capitalization, i.e., the sum of (without duplication):

 

 

 

(a) Consolidated Indebtedness of Textron Manufacturing

 

$

 

 

(b) Plus Consolidated Net Worth

 

 

 

(b) Plus preferred stock of the Borrower

 

 

 

(c) Plus other securities of the Borrower convertible (whether mandatorily or at
the option of the holder) into capital stock of the Borrower

 

 

 

Equals: Consolidated Capitalization

 

$

 

 

 

 

 

 

X 65% equals maximum permitted as of [Insert Date]

 

$

 

 

 

 

 

[Insert Date]

 

Section 6.05(b) -

 

 

 

Finance Company Leverage Ratio

 

 

 

(i) Finance Group debt (determined in a manner consistent with “Finance group
debt” on the Borrower’s consolidated balance sheet included in the Financial
Statements)

 

$

 

 

(ii) Minus Finance Group securitized debt (determined in a manner consistent
with “Note 8. Debt and Credit Facilities” in the notes to the Financial
Statements”)

 

 

 

(A)  Equals:

 

$

 

 

 

 

 

 

(iii) Total Finance Group assets

 

$

 

 

(iv) Minus Total Finance Group liabilities

 

 

 

(B)  Equals:

 

$

 

 

 

 

 

 

Ratio of (A) to (B):

 

         :1.00

 

 

--------------------------------------------------------------------------------


 

Exhibit G to
Credit Agreement

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of                     , 20    , among [NAME OF
LENDER] (the “Transferor Lender”) and each Lender listed as a Purchasing Lender
on the signature pages hereof (each, a “Purchasing Lender”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Agent”) for the Lenders under the
Credit Agreement described below and as agreed to by Textron Inc., a Delaware
corporation (the “Borrower”).

 

W I T N E S S E T H

 

WHEREAS, this Transfer Supplement is being executed and delivered pursuant to
Section 9.01(e) of the Credit Agreement dated as of October 4, 2013, among the
Borrower, the Agent, the Lenders listed therein, Citibank, N.A. and Bank of
America, N.A., as Syndication Agents, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Documentation Agent (as such agreement may be amended, amended and
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein being used
herein as therein defined);

 

WHEREAS, each Purchasing Lender (if it is not already a Lender party to the
Credit Agreement) wishes to become a Lender party to the Credit Agreement; and

 

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender certain rights, obligations and commitments of the Transferor Lender
under the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)           Upon the execution and delivery of this Transfer Supplement by
each Purchasing Lender, the Transferor Lender, the Agent and the Borrower, each
such Purchasing Lender shall be a Lender party to the Credit Agreement for all
purposes thereof.

 

(b)           The Transferor Lender acknowledges receipt from each Purchasing
Lender of an amount equal to the purchase price, as agreed between the
Transferor Lender and such Purchasing Lender, of the portion being purchased by
such Purchasing Lender (such Purchasing Lender’s “Purchased Pro Rata Share”) of
the outstanding principal amount of, and accrued interest on, the Loans and the
Letter of Credit Liabilities and all other amounts owing to the Transferor
Lender under the Credit Agreement to the extent shown on Schedule I hereto.  The

 

--------------------------------------------------------------------------------


 

Transferor Lender hereby irrevocably sells, assigns and transfers to each
Purchasing Lender, without recourse, representation or warranty, and each
Purchasing Lender hereby irrevocably purchases, takes and assumes from the
Transferor Lender, such Purchasing Lender’s Purchased Pro Rata Share of the
Commitment of the Transferor Lender and the presently outstanding Loans and
Letter of Credit Liabilities and other amounts owing to the Transferor Lender
under the Credit Agreement as shown on Schedule I, together with all the
corresponding rights and obligations of the Transferor Lender in, to and under
all instruments and documents pertaining thereto.

 

(c)           The Transferor Lender has made arrangements with each Purchasing
Lender with respect to the portion, if any, to be paid by the Transferor Lender
to such Purchasing Lender of fees heretofore received by the Transferor Lender
pursuant to the Credit Agreement.

 

(d)           Each Purchasing Lender or the Transferor Lender (as they have
mutually agreed) has paid to the Agent a non-refundable fee of $3,500 (per
Purchasing Lender) to cover administrative and other expenses, as provided in
Section 9.01(e) of the Credit Agreement.

 

(e)           From and after the date hereof, principal, interest, fees,
commissions and other amounts that would otherwise be payable to or for the
account of the Transferor Lender pursuant to or in respect of the Credit
Agreement or any Letter of Credit Liability transferred to each Purchasing
Lender hereunder shall, instead, be payable to or for the account of the
Transferor Lender and each of the Purchasing Lenders, as the case may be, in
accordance with their respective interests as reflected in this Transfer
Supplement, whether such amounts have accrued prior to the date hereof or accrue
subsequent to the date hereof.

 

(f)            Concurrently with the execution and delivery hereof, the
Borrower, the Transferor Lender and each Purchasing Lender shall make
appropriate arrangements so that replacement Notes, if requested, are issued to
the Transferor Lender, and new Notes or replacement Notes, if requested, are
issued to each Purchasing Lender, in each case in principal amounts reflecting,
in accordance with the Credit Agreement, outstanding Loans owing to them in
which they participate and, as appropriate, their Commitment (as adjusted
pursuant to this Transfer Supplement) as shown in Schedule I.

 

(g)           Concurrently with the execution and delivery hereof, the Agent
will, at the expense of the Transferor Lender, provide to each Purchasing Lender
(if it is not already a Lender party to the Credit Agreement) conformed copies
of all documents delivered to the Agent on the Effective Date in satisfaction of
the conditions precedent set forth in the Credit Agreement.

 

G-2

--------------------------------------------------------------------------------


 

(h)           Each of the parties to this Transfer Supplement agrees that at any
time and form time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.

 

(i)            Schedule I hereto sets forth the revised Commitment, amount of
outstanding Loans and Letter of Credit Liabilities and the Pro Rata Shares of
the Transferor Lender and each Purchasing Lender as well as administrative
information with respect to each Purchasing Lender.

 

(j)            THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

G-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

 

 

 

[NAME OF LENDER], as Transferor Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF PURCHASING LENDER],

 

as Purchasing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Agreed to as of this     
day of             , 20    

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to

 

Transfer Supplement dated as of             , 20

 

[Transferor Lender]

 

Amount of Commitment, Outstanding Loans, Letter of Credit Liabilities and Pro
Rata share:

 

Prior to giving effect to transfer:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Outstanding Letter of Credit Liabilities

 

$

 

 

Pro Rata Share

 

 

%

 

 

 

 

After giving effect to transfer:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Outstanding Letter of Credit Liabilities

 

$

 

 

Pro Rata Share 

 

 

%

 

 

 

 

[Purchasing Lender]

 

 

 

 

 

 

 

Offices:

 

Notices

 

 

 

 

 

Address:

 

 

 

Attn:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

 

 

 

 

 

Commitment, Loans Transferred and Pro Rata Share:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Letter of Credit Liabilities

 

$

 

 

Purchased Pro Rata Share

 

 

%

 

--------------------------------------------------------------------------------


 

Exhibit H to
Credit Agreement

 

EXTENSION AGREEMENT

 

JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below

383 Madison Avenue
New York, New York 10179

 

Ladies and Gentlemen:

 

Effective as of [insert pre-effectiveness Termination Date], the undersigned
hereby agrees to extend its Commitment and the Termination Date under the Credit
Agreement dated as of October 4, 2013 (the “Credit Agreement”) among Textron
Inc., the Lenders listed therein, JPMorgan Chase Bank, N.A., as Administrative
Agent, Citibank, N.A. and Bank of America, N.A., as Syndication Agents, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agent, for one year to
[date to which the Termination Date is to be extended] pursuant to
Section 2.01(d) of the Credit Agreement.  Terms defined in the Credit Agreement
are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

TEXTRON INC.
as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------